Exhibit 10.1

 

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of
December 21, 2018 (the “Effective Date”) among Solar Capital Ltd. (“Solar”), as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, “Collateral Agent”) and the lenders listed on Schedule 1.1 hereof
or otherwise a party hereto from time to time including Solar in its capacity as
a Lender (each a “Lender” and collectively, the “Lenders”), and Rubius
Therapeutics, Inc., a Delaware corporation with offices located at 325 Vassar
Street, Suite 1A, Cambridge, MA 02139 (“Borrower”), provides the terms on which
the Lenders shall lend to Borrower and Borrower shall repay the Lenders.  The
parties agree as follows:

 

1.                                      DEFINITIONS AND OTHER TERMS

 

1.1                               Terms.  Capitalized terms used herein shall
have the meanings set forth in Section 1.4 to the extent defined therein.  All
other capitalized terms used but not defined herein shall have the meaning given
to such terms in the Code.  Any accounting term used but not defined herein
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP.  The term “financial statements” shall include the
accompanying notes and schedules.

 

1.2                               Section References.  Any section, subsection,
schedule or exhibit references are to this Agreement unless otherwise specified.

 

1.3                               Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

1.4                               Definitions.  The following terms are defined
in the Sections or subsections referenced opposite such terms:

 

“Agreement”

 

Preamble

“Approved Lender”

 

Section 12.1

“Borrower”

 

Preamble

“Claims”

 

Section 12.2

“Collateral Agent”

 

Preamble

“Collateral Agent Report”

 

Exhibit B, Section 5

“Communications”

 

Section 10

“Default Rate”

 

Section 2.3(b)

“Effective Date”

 

Preamble

“Event of Default”

 

Section 8

“Indemnified Person”

 

Section 12.2

“Lender” and “Lenders”

 

Preamble

“Lender Transfer”

 

Section 12.1

“New Subsidiary”

 

Section 6.10

“Non-Funding Lender”

 

Exhibit B, Section 10(c)(ii)

“Open Source Licenses”

 

Section 5.2(f)

“Other Lender”

 

Exhibit B, Section 10(c)(ii)

“Perfection Certificate”

 

Section 5.1

“Secure Promissory Note”

 

Section 2.6

“Solar”

 

Preamble

“Term A Loan”

 

Section 2.2(a)(i)

“Term B Loan”

 

Section 2.2(a)(ii)

“Term C Loan”

 

Section 2.2(a)(iii)

 

--------------------------------------------------------------------------------



 

“Term Loan”

 

Section 2.2(a)(iii)

“Termination Date”

 

Exhibit B, Section 8

“Transfer”

 

Section 7.1

 

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“ACH Letter” is ACH debit authorization in the form of Exhibit F hereto.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Amortization Date” is December 21, 2021.

 

“Anti-Terrorism Laws” are any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

 

“Applicable Rate” means (a) 5.50% plus (b) the rate per annum rate published by
the Intercontinental Exchange Benchmark Administration Ltd. (the “Service”) (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, as determined by Collateral Agent) for a term of
one month, which determination by Collateral Agent shall be conclusive in the
absence of manifest error; provided that if, at any time, Lenders notify
Collateral Agent that Lenders have determined that (x) Lenders are unable to
determine or ascertain such rate, (y) the applicable regulator has made public
statements to the effect that the rate published by the Service is no longer
used for determining interest rates for loans or (z) by reason of circumstances
affecting the foreign exchange and interbank markets generally, deposits in
eurodollars in the applicable amounts or for the relative maturities are not
being offered for such period, then the Applicable Rate shall be equal to an
alternate benchmark rate and spread agreed between Collateral Agent and
Borrowers (which may include SOFR, to the extent publicly available quotes of
SOFR exist at the relevant time), giving due consideration to (i) market
convention or (ii) selection, endorsement or recommendation by a Relevant
Governmental Body.  Such alternative benchmark rate and spread shall be binding
unless the Required Lenders object within five (5) days following notification
of such amendment.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order

 

2

--------------------------------------------------------------------------------



 

No. 13224, or (e) a Person that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (b) commercial paper maturing no more
than one (1) year after its creation and having the highest rating from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(c) certificates of deposit maturing no more than one (1) year after issue
provided that the account in which any such certificate of deposit is maintained
is subject to a Control Agreement in favor of Collateral Agent, and (d) any
money market or similar funds that exclusively hold any of the foregoing.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower and each
Guarantor described on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit D.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably

 

3

--------------------------------------------------------------------------------



 

anticipated liability for it determined by the Person in good faith in
accordance with GAAP; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, and Collateral
Agent pursuant to which Collateral Agent, for the ratable benefit of the Secured
Parties, obtains “control” (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
3690-6877, maintained at Wells Fargo Clearing Services, LLC.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a then-current direct
competitor of Borrower, as determined by Collateral Agent.  Notwithstanding the
foregoing, (x) in connection with any assignment by a Lender as a result of a
forced divestiture at the request of any regulatory agency, the restrictions set
forth herein shall not apply and Eligible Assignee shall mean any Person or
party and (y) in connection with a Lender’s own financing or securitization
transactions, the restrictions set forth herein shall not apply and Eligible
Assignee shall mean any Person or party providing such financing or formed to
undertake such securitization transaction and any transferee of such Person or
party upon the occurrence of a default, event of default or similar occurrence
with respect to such financing or securitization transaction; provided that no
such sale, transfer, pledge or assignment under this clause (y) shall release
such Lender from any of its obligations hereunder or substitute any such Person
or party for such Lender as a party hereto until Collateral Agent shall have
received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made under the Code, and includes without
limitation all machinery, fixtures, goods, vehicles (including motor vehicles
and trailers), and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or

 

4

--------------------------------------------------------------------------------



 

material waste thereof, or failure of Borrower or any of its Subsidiaries after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Collateral Agent, could reasonably be expected to
result in a material diminution in value of the Collateral.

 

“Exit Fee Agreement” is that certain Exit Fee Agreement dated as of the
Effective Date, between Borrower and Solar, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Internal Revenue
Code.

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.

 

“Fee Letter” means that certain Fee Letter dated the Effective Date, between
Borrower and Solar, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state or territory thereof.

 

“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.  If at any time any change in GAAP would affect the computation
of any financial ratio, covenant or defined term set forth in any Loan Document,
and either the Borrower or Collateral Agent shall so request, the Lender and the
Collateral Agent shall negotiate in good faith to amend such ratio, covenant or
defined term to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide the financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Borrower’s financial statements for its fiscal year
ended December 31, 2017 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

5

--------------------------------------------------------------------------------



 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization.

 

“Guarantor” is any Person (including all direct or indirect Subsidiaries of
Borrower other than MSC Subsidiary; provided that any such MSC Subsidiary is in
compliance with Section 6.12 at all times) providing a Guaranty of the
Obligations in favor of Collateral Agent for the benefit of the Secured Parties.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations,
(d) non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit, banker’s acceptance
or similar instrument, (e) equity securities of such Person subject to
repurchase or redemption other than at the sole option of such Person,
(f) obligations secured by a Lien on any asset of such Person, whether or not
such obligation is otherwise an obligation of such Person, (g) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase money
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, (h) all Indebtedness
of others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under non-compete agreements, (k) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the ordinary course of business and (l) Contingent
Obligations.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:

 

(a)                                 its Copyrights, Trademarks and Patents;

 

(b)                                 any and all trade secrets and trade secret
rights, including, without limitation, any rights to unpatented inventions,
know-how, operating manuals;

 

(c)                                  any and all source code;

 

(d)                                 any and all design rights which may be
available to Borrower;

 

(e)                                  any and all claims for damages by way of
past, present and future infringement of any of the foregoing, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the Intellectual Property rights identified above; and

 

(f)                                   all amendments, renewals and extensions of
any of the Copyrights, Trademarks or Patents.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------



 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Pablo J.
Cagnoni, M.D. as of the Effective Date and (ii) Chief Financial Officer, who is
Andrew M. Oh as of the Effective Date.

 

“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable documented attorneys’ fees and expenses of one
counsel (unless any specialist counsel is reasonably deemed required by the
Administrative Agent, then more than one counsel), as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating and administering the Loan Documents, and
(b) all fees and expenses (including reasonable documented attorneys’ fees and
expenses of one counsel (unless any specialist counsel is reasonably deemed
required by the Administrative Agent, then more than one counsel), as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred by Collateral Agent and/or the Lenders in connection with
the Loan Documents.  Borrower agrees that the sufficiency of documentation of
any attorney fees hereunder shall be in Collateral Agent’s and Lenders’ sole
discretion, and Collateral Agent and Lenders have no obligation to provide
detailed invoices of attorneys’ fees to Borrower.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, each Control Agreement, the
Perfection Certificates, each Compliance Certificate, the ACH Letter, each Loan
Payment Request Form, any Guarantees, the Exit Fee Agreement, the Fee Letter,
the Pledge Agreement, any subordination agreements, any notes, warrants or
guaranties executed by Borrower or any other Person, any agreements creating or
perfecting rights in the Collateral (including all insurance certificates and
endorsements, landlord consents and bailee consents) and any other present or
future agreement entered into by Borrower, any Guarantor or any other Person for
the benefit of the Lenders and Collateral Agent, as applicable, in connection
with this Agreement; all as amended, restated, or otherwise modified.

 

“Loan Payment Request Form” is that certain form attached hereto as Exhibit C.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations when due.

 

“Material Agreement” is any license, agreement or other contractual arrangement
required to be disclosed (including amendments thereto) under regulations
promulgated under the Securities Act of 1933 or Securities Exchange Act of 1934,
as may be amended.

 

7

--------------------------------------------------------------------------------



 

“Maturity Date” is December 21, 2023.

 

“MSC Investment Conditions” means that Borrower maintains Qualified Cash in an
amount greater than or equal to 105% of the then aggregate outstanding
Obligations.

 

“MSC Subsidiary” means a wholly-owned Subsidiary incorporated in the
Commonwealth of Massachusetts or the State of Delaware for the purpose of
holding Investments as a Massachusetts security corporation under 830 CMR
63.38B.1 of the Massachusetts tax code and applicable regulations (as the same
may be amended, modified or replaced from time to time).

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Premium, all fees under
the Fee Letter, and any other amounts Borrower owes the Collateral Agent or the
Lenders now or later, in connection with, related to, following, or arising
from, out of or under, this Agreement or, the other Loan Documents, or
otherwise, and including interest accruing after Insolvency Proceedings begin
(whether or not allowed) and debts, liabilities, or obligations of Borrower
assigned to the Lenders and/or Collateral Agent in connection with this
Agreement and the other Loan Documents, and the performance of Borrower’s duties
under the Loan Documents.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Participant Register” has the meaning specified in Section 12.1(c).

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on January 1, 2019.

 

“Permitted Indebtedness” is:

 

(a)                                 Borrower’s Indebtedness to the Lenders and
Collateral Agent under this Agreement and the other Loan Documents;

 

8

--------------------------------------------------------------------------------



 

(b)                                 Indebtedness existing on the Effective Date
and disclosed on the Perfection Certificate;

 

(c)                                  Subordinated Debt;

 

(d)                                 unsecured Indebtedness to trade creditors;
and unsecured Indebtedness in connection with credit cards incurred in the
ordinary course of business not to exceed Five Hundred Thousand Dollars
($500,000.00) in the aggregate outstanding at any time;

 

(e)                                  letters of credit in the ordinary course of
business in connection with the leasing of real property in an aggregate amount
not to exceed Two Million Dollars ($2,000,000.00) inclusive of all letters of
credit outstanding under clause (b) of this definition of “Permitted
Indebtedness” outstanding at any time;

 

(f)                                   Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
does not exceed Seven Hundred Fifty Thousand Dollars ($750,000.00) at any time
and (ii) the principal amount of such Indebtedness does not exceed the lower of
the cost or fair market value of the property so acquired or built or of such
repairs or improvements financed with such Indebtedness (each measured at the
time of such acquisition, repair, improvement or construction is made);

 

(g)                                  Indebtedness incurred as a result of
endorsing negotiable instruments received in the ordinary course of Borrower’s
business; and

 

(h)                                 extensions, refinancings, modifications,
amendments and restatements of any items of Permitted Indebtedness (a) through
(g) above, provided that the principal amount thereof is not increased or the
terms thereof are not modified to impose materially more burdensome terms upon
Borrower, or its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)                                 Investments disclosed on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 (i) Investments consisting of cash and Cash
Equivalents, and (ii) any Investments permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Collateral Agent (the
Collateral Agent confirms it has approved the Borrower’s investment policy in
effect on the date hereof);

 

(c)                                  Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of Borrower;

 

(d)                                 Investments consisting of Deposit Accounts
and Securities Accounts in which Collateral Agent has a perfected Lien (subject
to the terms of this Agreement) for the ratable benefit of the Secured Parties;

 

(e)                                  Investments in connection with Transfers
permitted by Section 7.1, including Permitted Licenses;

 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s board of directors; not to exceed Two Hundred Fifty Thousand Dollars
($250,000.00) in the aggregate for (i) and (ii) in any fiscal year;

 

(g)                                  Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers or in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

9

--------------------------------------------------------------------------------



 

(h)                                 Investments consisting of notes receivable
of, or prepaid royalties and other credit extensions, to customers and suppliers
who are not Affiliates, in the ordinary course of business; provided that this
paragraph (h) shall not apply to Investments of Borrower in any Subsidiary;

 

(i)                                     Investments in Subsidiaries, including
New Subsidiaries; provided each such Subsidiary becomes a Guarantor hereunder
and grants a security interest in the Collateral to the Collateral Agent to
secure its obligations as Guarantor subject to the provisions of Section 6.10
with respect to Foreign Subsidiaries;

 

(j)                                    Investments in MSC Subsidiaries; provided
that any such MSC Subsidiary is in compliance with Section 6.12 at all times;
and

 

(k)                                 Investments in joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
non-exclusive licensing of technology, the development of technology or the
providing of technical support; provided that any cash Investments by Borrower
in another Person under the clause (j) shall not exceed One Million Dollars
($1,000,000.00) in the aggregate in any fiscal year.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non-exclusive licenses for the use
of the Intellectual Property of Borrower or any of its Subsidiaries entered into
in the ordinary course of business or as part of an agreement for a license
permitted under clause (C) or (D), provided, that, with respect to each such
license described in clause (B), the license constitutes an arms-length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign any Intellectual Property, and (C) exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries, provided, that, with respect to each such license described in
this clause (C), the license (i) constitutes an arms-length transaction, the
terms of which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign any Intellectual Property, (ii) is limited in territory with respect
to a specific geographic country or region (i.e. Japan, Germany, northern China)
outside of the United States, and (iii) Borrower has obtained the consent and
acknowledgement of the counterparty to such license for the collateral
assignment of such license to the Collateral Agent for the benefit of the
Lenders, and (D) any exclusive license that is not limited with respect to
territory or geography entered into in an arms-length transaction that meets all
the requirements under clause (C) of this definition other than subclause
(C)(ii) only so long as Borrower receives payment in immediately available funds
(and such funds are not subject to any clawback, redemption, escrow or other
similar reserves), at or prior to the time when such license is granted  or,
without any condition beyond the passage of time, promptly thereafter (in any
event no later than 60 days), from the entry into such license in an amount
greater than (1) if the Tranche C Loans are not available to be drawn,
$50,000,000.00, or (2) if the Tranche C Loans are available to be drawn,
$75,000,000.00 (for the avoidance of doubt, clause (D) of this definition
applies to each licensing transaction; i.e. the amount received is for each
licensing transaction and not cumulative).

 

“Permitted Liens” are:

 

(a)                                 Liens existing on the Effective Date and
disclosed on the Perfection Certificate or arising under this Agreement and the
other Loan Documents;

 

(b)                                 Liens for Taxes, fees, assessments or other
government charges or levies, either (i) not due and payable or (ii) being
contested in good faith and for which Borrower maintains adequate reserves on
its Books in accordance with GAAP, provided that no notice of any such Lien has
been filed or recorded under the Internal Revenue Code, and the Treasury
Regulations adopted thereunder;

 

(c)                                  Liens securing Indebtedness permitted under
clause (f) of the definition of “Permitted Indebtedness,” provided that (i) such
liens exist prior to the acquisition of, or attach substantially simultaneous
with, or within twenty (20) days after the, acquisition, lease, repair,
improvement or construction of, such property financed or leased by such
Indebtedness and (ii) such liens do not extend to any property of Borrower other
than the property (and proceeds thereof) acquired, leased or built, or the
improvements or repairs, financed by such Indebtedness;

 

10

--------------------------------------------------------------------------------



 

(d)                                 Liens of carriers, warehousemen, suppliers,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, securing liabilities in
the aggregate amount not to exceed Twenty Five Thousand Dollars ($25,000.00),
and which are not delinquent or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto;

 

(e)                                  Liens to secure payment of workers’
compensation, employment insurance, old-age pensions, social security and other
like obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)                                   Liens incurred in the extension, renewal
or refinancing of the indebtedness secured by Liens described in (a) through
(c), but any extension, renewal or replacement Lien must be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness may not increase;

 

(g)                                  leases or subleases of real property
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), and leases,
subleases, non-exclusive licenses or sublicenses of personal property (other
than Intellectual Property) granted in the ordinary course of Borrower’s
business (or, if referring to another Person, in the ordinary course of such
Person’s business), if the leases, subleases, licenses and sublicenses do not
prohibit granting Collateral Agent or any Lender a security interest therein;

 

(h)                                 banker’s liens, rights of setoff and Liens
in favor of financial institutions incurred in the ordinary course of business
arising in connection with Borrower’s deposit accounts or securities accounts
held at such institutions solely to secure payment of fees and similar costs and
expenses and provided such accounts are maintained in compliance with
Section 6.6(a) hereof;

 

(i)                                     Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under
Section 8.4 or 8.7; and

 

(j)                                    Permitted Licenses.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date, between Borrower and Solar, as amended, amended and restated, supplemented
or otherwise modified from time to time.

 

“Prepayment Premium” is, with respect to any Term Loan subject to prepayment
prior to the Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in amount
equal to:

 

(i)                                     for a prepayment made on or after the
Effective Date through and including the first anniversary of the Effective
Date, one and one percent (1.00%) of the principal amount of such Term Loan
prepaid;

 

(ii)                                  for a prepayment made on any date which is
after the first anniversary of the Effective Date and through and including the
second anniversary of the Effective Date, one half of one percent (0.50%) of the
principal amount of such Term Loan prepaid; and

 

(iii)                               for a prepayment made on any date which is
after the second anniversary of the Effective Date prior to the Maturity Date,
one quarter of one percent (0.25%) of the principal amount of the Term Loans
prepaid.

 

11

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, Collateral Agent and Lender agree to waive the
Prepayment Premium if Solar (in its sole and absolute discretion) agrees in
writing to refinance the Term Loans prior to the Maturity Date.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to a Control Agreement in favor of Collateral Agent.

 

“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable that
have not been paid within ninety (90) days from the invoice date of the relevant
account payable (other than accounts that are subject to good faith disputes as
permitted herein and for which Borrower maintains adequate reserves in
accordance with GAAP).

 

“Recipient” means Collateral Agent or any Lender.

 

“Register” has the meaning specified in Section 12.1(b).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.

 

“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA or state
pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).

 

“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.

 

12

--------------------------------------------------------------------------------



 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Second Draw Conditions” are satisfaction by Borrower of each of the following: 
(a) no Event of Default has occurred and is continuing, and (b) immediately
before and after giving effect to drawing the Term B Loans in an amount equal to
the aggregate Term B Loan Commitments in full, Borrower is in pro forma
compliance with Section 7.13 hereof.

 

“Second Draw Period” is the period commencing on the date Borrower satisfies the
Second Draw Conditions and ending on the earlier of (a) June 30, 2019 and
(b) the occurrence of an Event of Default.

 

“Secured Parties” means the Collateral Agent and the Lenders.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.

 

“SOFR” means the daily Secured Overnight Financing Rate provided by the Federal
Reserve Bank of New York as the administrator of the benchmark (or a successor
administrator) on the Federal Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital giving effect to the transactions contemplated
by this Agreement and the other Loan Documents, and (c) such Person is able to
pay its debts (including trade debts) as they mature in the ordinary course
(without taking into account any forbearance and extensions related thereto).

 

“Special Inventory” means biological materials and consumable biological
products that would otherwise constitute “Inventory”.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders pursuant to “deep” subordination agreement in form
and substance satisfactory to Collateral Agent and the Required Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Conditions” are satisfaction by Borrower of each of the following: 
(a) no Event of Default has occurred and is continuing, (b) Borrower has
received FDA acceptance of least one of Borrower’s investigational new drug
applications and (c) immediately before and after giving effect to drawing the
Term C Loans in an amount equal to the aggregate Term C Loan Commitments in
full, Borrower shall be in pro forma compliance with Section 7.13 hereof.

 

“Third Draw Period” is the period commencing on the date Borrower satisfies the
Third Draw Conditions and ending on the earlier of (a) June 30, 2020 and (b) the
occurrence of an Event of Default.

 

13

--------------------------------------------------------------------------------



 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks.

 

“Unqualified Opinion” means an opinion on financial statements from an
independent certified public accounting firm acceptable to Collateral Agent in
its reasonable discretion which opinion shall not include any qualifications or
any going concern limitations (other than a qualification related to the term
loans hereunder being treated as current liabilities in the year prior to the
Maturity Date).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“Withholding Agent” means Borrower and Collateral Agent.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay each Lender, the outstanding principal amount of
all Term Loans advanced to Borrower by such Lender and accrued and unpaid
interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.

 

2.2                               Term Loans.

 

(a)                                 Availability.

 

(i)                                     Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, to make term loans
to Borrower on the Effective Date in an aggregate principal amount of Twenty
Five Million Dollars ($25,000,000.00) according to each Lender’s Term A Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term A Loan”, and collectively as the “Term A Loans”). 
After repayment of any Term Loan A, no Term A Loan may be re-borrowed.

 

(ii)                                  Subject to the terms and conditions of
this Agreement, the Lenders agree, severally and not jointly, during the Second
Draw Period, to make term loans to Borrower in an aggregate principal amount of
up to Twenty Five Million Dollars ($25,000,000) according to each Lender’s
Term B Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term B Loan”, and collectively as the
“Term B Loans”).  After repayment of any Term Loan B, no Term B Loan may be
re-borrowed.

 

(iii)                               Subject to the terms and conditions of this
Agreement, the Lenders agree, severally and not jointly, during the Third Draw
Period, to make term loans to Borrower in an aggregate principal amount of up to
Twenty Five Million Dollars ($25,000,000.00) according to each Lender’s Term C
Loan Commitment as set forth on Schedule 1.1 hereto (such term loans are
hereinafter referred to singly as a “Term C Loan”, and collectively as the
“Term C Loans”; each Term A Loan, Term B Loan or Term C Loan is hereinafter
referred to singly as a “Term Loan” and the Term A Loans, the Term B Loans and
the Term C Loans are hereinafter referred to collectively as the “Term Loans”). 
After repayment of any Term Loan C, no Term C Loan may be re-borrowed.

 

(b)                                 Repayment.  Borrower shall make monthly
payments of interest only commencing on the first (1st) Payment Date following
the Funding Date of each Term Loan, and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
after such Funding Date.  Commencing on the Amortization Date, and continuing on
the Payment Date of each month thereafter, Borrower shall (i) make monthly
payments of interest, directly to each Lender in accordance with its Pro Rata
Share, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon the effective rate of interest
applicable to the Term Loan, as determined in Section 2.3(a) plus (ii) make
consecutive equal monthly payments of principal directly to each Lender in
accordance with its Pro Rata Share, as

 

14

--------------------------------------------------------------------------------



 

calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (A) the respective principal amounts of such
Lender’s Term Loans outstanding, and (B) a repayment schedule equal to the
number of months from the Amortization Date through the Maturity Date.  All
unpaid principal and accrued and unpaid interest with respect to each such Term
Loan is due and payable in full on the Maturity Date.  The Term Loans may only
be prepaid in accordance with Sections 2.2(c) and 2.2(d).

 

(c)                                  Mandatory Prepayments.  If the Term Loans
are accelerated pursuant to Section 9.1 following the occurrence and during the
continuance of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) any fees
payable under the Fee Letter by reason of such prepayment, (iii) the Prepayment
Premium, plus (iv) all other Obligations that are due and payable, including
Lenders’ Expenses and interest at the Default Rate with respect to any past due
amounts.  Notwithstanding (but without duplication with) the foregoing, on the
Maturity Date, if any fees payable under the Fee Letter by reason of such
prepayments had not previously been paid in full in connection with the
prepayment of the Term Loans in full, Borrower shall pay to each Lender in
accordance with the terms of the Fee Letter.

 

(d)                                 Permitted Prepayment of Term Loans. 
Borrower shall have the option to prepay all, but not less than all of the
outstanding principal balance of the Term Loans advanced by the Lenders under
this Agreement, provided Borrower (i) provides written notice to Collateral
Agent of its election to prepay the Term Loans at least five (5) Business Days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) the outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(B) any fees payable under the Fee Letter by reason of such prepayment, (C) the
Prepayment Premium, plus (D) all other Obligations that are due and payable on
such prepayment date, including any Lenders’ Expenses and interest at the
Default Rate (if any) with respect to any past due amounts.

 

2.3                               Payment of Interest on the Term Loans.

 

(a)                                 Interest Rate.  Subject to Section 2.3(b),
the principal amount outstanding under the Term Loans shall accrue interest at a
floating per annum rate equal to the Applicable Rate in effect from time to
time, which aggregate interest rate shall be determined by Collateral Agent on
the third Business Day prior to the Funding Date of the applicable Term Loan and
on the date occurring on the first Business Day of the month prior to each
Payment Date occurring thereafter, which interest shall be payable monthly in
arrears in accordance with Sections 2.2(b) and 2.3(e).  Except as set forth in
Section 2.2(b), such interest shall accrue on each Term Loan commencing on, and
including, the Funding Date of such Term Loan, and shall accrue on the principal
amount outstanding under such Term Loan through and including the day on which
such Term Loan is paid in full (or any payment is made hereunder).

 

(b)                                 Default Rate. Immediately upon the
occurrence and during the continuance of an Event of Default, all Obligations
shall accrue interest at a fixed per annum rate equal to the rate that is
otherwise applicable thereto plus four percentage points (4.00%) (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Collateral Agent.

 

(c)                                  360-Day Year.  Interest shall be computed
on the basis of a three hundred sixty (360) day year for the actual number of
days elapsed.

 

(d)                                 Debit of Accounts.  Collateral Agent and
each Lender may debit (or ACH) any deposit accounts, maintained by Borrower or
any of its Subsidiaries, including the Designated Deposit Account, for principal
and interest payments or any other amounts Borrower owes the Lenders under the
Loan Documents when due and shall notify the Borrower of such debit or ACH
promptly thereafter.  Any such debits (or ACH activity) shall not constitute a
set-off.

 

(e)                                  Payments.  Except as otherwise expressly
provided herein, all payments by Borrower under the Loan Documents shall be made
to the respective Lender to which such payments are owed, at such

 

15

--------------------------------------------------------------------------------



 

Person’s office in immediately available funds on the date specified herein. 
Unless otherwise provided, interest is payable monthly on the Payment Date of
each month.  Payments of principal and/or interest received after 2:00 pm
Eastern time are considered received at the opening of business on the next
Business Day.  When a payment is due on a day that is not a Business Day, the
payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid.  All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest, and all fees, expenses, indemnities and reimbursements,
shall be made without set-off, recoupment or counterclaim, in lawful money of
the United States and in immediately available funds.  Collateral Agent may at
its discretion and with prior notice of at least one (1) Business Day, initiate
debit entries to the Borrower’s account as authorized on the ACH Letter (i) on
each payment date of all Obligations then due and owing, (ii) at any time any
payment due and owing with respect to Lender Expenses, and (iii) upon an Event
of Default, any other Obligations outstanding.

 

2.4                               Fees.  Borrower shall pay to Collateral Agent
and/or Lenders (as applicable) the following fees, which shall be deemed fully
earned and non-refundable upon payment:

 

(a)                                 Fee Letter.  When due and payable under the
terms of the Fee Letter, to Collateral Agent and each Lender, as applicable, the
fees set forth in the Fee Letter;

 

(b)                                 Prepayment Premium.  The Prepayment Premium,
when due hereunder, to be shared between the Lenders in accordance with their
respective Pro Rata Shares; and

 

(c)                                  Lenders’ Expenses.  All Lenders’ Expenses
(including reasonable documented attorneys’ fees and expenses for documentation
and negotiation of this Agreement) incurred through and after the Effective
Date, when due.

 

2.5                               Withholding.

 

(a)                                 Any and all payments by or on account of any
obligation of Borrower under any Loan Document will be made free and clear of
and without deduction or withholding for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any governmental
authority (including any interest, additions to tax or penalties applicable
thereto) (“Taxes”), except as required by any Governmental Authority, applicable
law, regulation or international agreement.  “Indemnified Taxes” means (a) to
the extent not otherwise described in clause (b), Other Taxes and (b) Taxes
imposed on or with respect to any payment made by or on account of any
obligation of Borrower or any Guarantor under any Loan Document, excluding
(i) Taxes imposed on or measured by any Lender’s net income (however
denominated), franchise Taxes and branch profits Taxes, in each case (A) imposed
as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof) or (B) that are Other
Connection Taxes, (ii) in the case of any Lender, U.S. federal withholding Taxes
that are imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or acquires an interest in a Term Loan or
changes its lending office, except in each case to the extent that, pursuant to
this Section 2.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) U.S. federal
withholding Taxes imposed under FATCA, and (iv) Taxes attributable to a Lender’s
failure to comply with Section 2.5(e) (such excluded Taxes described in clauses
(i) through (iv) “Excluded Taxes”).  If at any time any Governmental Authority,
applicable law, regulation or international agreement (as determined in the good
faith discretion of an applicable Withholding Agent) requires a Withholding
Agent to make any withholding or deduction of any Tax from any such payment or
other sum payable hereunder to a Recipient, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax,
Borrower hereby covenants and agrees that the amount due from Borrower with
respect to such payment or other sum payable hereunder will be increased to the
extent necessary to ensure that, after the making of such required withholding
or deduction (and including any such withholdings and deductions applicable to
additional sums payable under this Section), each Recipient receives a net sum
equal to the sum which it would have received had no withholding or deduction
been required.

 

16

--------------------------------------------------------------------------------



 

(b)                                 Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Collateral Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Lender (with a copy to the Collateral
Agent), or by the Collateral Agent on its own behalf or on behalf of a Lender,
shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Taxes by Borrower to a Governmental Authority pursuant to this Section 2.5,
Borrower will furnish the Collateral Agent with the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other proof reasonably satisfactory
to the Collateral Agent indicating that Borrower has made such withholding
payment.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to Borrower and Collateral Agent, at the time or
times reasonably requested by Borrower or Collateral Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Collateral Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by Borrower or Collateral Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Collateral Agent as will enable Borrower or Collateral Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the following
sentence) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Without limiting the foregoing, (i) any
Lender that is a U.S. Person shall deliver to Borrower and Collateral Agent on
or prior to the date on which such Lender becomes a Lender under this Agreement
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax and (ii) any Lender that is not a U.S. Person
shall, to the extent it is legally entitled to do so, deliver to Borrower and
Collateral Agent, on or prior to the date on which such Lender becomes a Lender
under this agreement, the appropriate IRS Form W-8 together with any required
supporting or additional information and any documentation reasonably requested
by Borrower to comply with any applicable FATCA reporting obligations. Each
Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower and Collateral Agent in writing of its
legal inability to do so.

 

(f)                                   If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) if such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

17

--------------------------------------------------------------------------------



 

(g)                                  The agreements and obligations of Borrower
contained in this Section 2.5 shall survive the termination of this Agreement.

 

2.6                               Secured Promissory Notes.  If requested by a
Lender, the Term Loans shall be evidenced by a Secured Promissory Note or Notes
in the form attached as Exhibit G hereto (each a “Secured Promissory Note”), and
shall be repayable as set forth in this Agreement.  Borrower irrevocably
authorizes each Lender to make or cause to be made, on or about the Funding Date
of any Term Loan or at the time of receipt of any payment of principal on such
Lender’s Secured Promissory Note, an appropriate notation on such Lender’s
Secured Promissory Note Record reflecting the making of such Term Loan or (as
the case may be) the receipt of such payment.  The outstanding amount of each
Term Loan set forth on such Lender’s Secured Promissory Note Record shall be,
absent manifest error, prima facie evidence of the principal amount thereof
owing and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on such Lender’s Secured Promissory Note Record shall
not limit or otherwise affect the obligations of Borrower under any Secured
Promissory Note or any other Loan Document to make payments of principal of or
interest on any Secured Promissory Note when due.  Upon receipt of an affidavit
(with customary indemnification) of an officer of a Lender as to the loss,
theft, destruction, or mutilation of its Secured Promissory Note, Borrower shall
issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.

 

3.                                      CONDITIONS OF LOANS

 

3.1                               Conditions Precedent to Initial Term Loan. 
Each Lender’s obligation to make a Term A Loan is subject to the condition
precedent that Collateral Agent and each Lender shall consent to or shall have
received, in form and substance satisfactory to Collateral Agent and each
Lender, such documents, and completion of such other matters, as Collateral
Agent and each Lender may have reasonably requested, including, without
limitation:

 

(a)                                 original Loan Documents to be delivered at
closing, each duly executed by Borrower and each Subsidiary, as applicable;

 

(b)                                 a completed Perfection Certificate for
Borrower and its Subsidiaries;

 

(c)                                  duly executed original Control Agreements
with respect to any Collateral Accounts maintained by Borrower or any of its
Subsidiaries;

 

(d)                                 the Operating Documents and good standing
certificates of Borrower and its Subsidiaries certified by the Secretary of
State (or equivalent agency) of Borrower’s and such Subsidiaries’ jurisdiction
of organization or formation and each jurisdiction in which Borrower and each
Subsidiary is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Effective Date;

 

(e)                                  a certificate of Borrower in substantially
the form of Exhibit E hereto executed by the Secretary of Borrower with
appropriate insertions and attachments, including with respect to (i) the
Operating Documents of Borrower (which Certificate of Incorporation of Borrower
shall be certified by the Secretary of State of the State of Delaware) and
(ii) the resolutions adopted by Borrower’s board of directors for the purpose of
approving the transactions contemplated by the Loan Documents;

 

(f)                                   certified copies, dated as of date no
earlier than thirty (30) days prior to the Effective Date, of financing
statement searches, as Collateral Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Term Loan, will be terminated or released;

 

(g)                                  a duly executed legal opinion of counsel to
Borrower dated as of the Effective Date;

 

(h)                                 evidence satisfactory to Collateral Agent
and the Lenders that the insurance policies required by Section 6.5 hereof are
in full force and effect, together with appropriate evidence showing lender loss
payable and/or additional insured clauses or endorsements in favor of Collateral
Agent, for the ratable benefit of the Secured Parties; and

 

18

--------------------------------------------------------------------------------



 

(i)                                     a duly executed original Fee Letter;

 

(j)                                    a duly executed original Pledge
Agreement;

 

(k)                                 a duly executed payoff letter from Pacific
Western Bank for existing debt; and

 

(l)                                     payment of the fees payable under the
terms of the Fee Letter and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

 

3.2                               Conditions Precedent to all Term Loans.  The
obligation of each Lender to extend each Term Loan, including the initial Term
Loan, is subject to the following conditions precedent:

 

(a)                                 receipt by Collateral Agent of an executed
Loan Payment Request Form in the form of Exhibit C attached hereto;

 

(b)                                 the representations and warranties in
Section 5 hereof shall be true, accurate and complete in all material respects
on the Funding Date of each Term Loan; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the funding of such Term Loan;

 

(c)                                  in such Lender’s reasonable discretion,
there has not been any Material Adverse Change;

 

(d)                                 for any advances of Term B Loans,
immediately before and after giving effect to drawing the Term B Loans in an
amount equal to the aggregate Term B Loan Commitments in full, Borrower shall be
in pro forma compliance with Section 7.13 hereof;

 

(e)                                  for any advances of Term C Loans,
immediately before and after giving effect to drawing the Term B Loans in an
amount equal to the aggregate Term C Loan Commitments in full, Borrower shall be
in pro forma compliance with Section 7.13 hereof;

 

(f)                                   No Event of Default or an event that with
the passage of time could result in an Event of Default, shall exist; and

 

(g)                                  payment of the fees and Lenders’ Expenses
then due as specified in Section 2.4 hereof.

 

3.3                               Covenant to Deliver.  Borrower agrees to
deliver to Collateral Agent each item required to be delivered to Collateral
Agent under this Agreement as a condition precedent to any Term Loan.  Borrower
expressly agrees that a Term Loan made prior to the receipt by Collateral Agent
or any Lender of any such item shall not constitute a waiver by Collateral Agent
or any Lender of Borrower’s obligation to deliver such item, and any such Term
Loan in the absence of a required item shall be made in each Lender’s sole
discretion.

 

3.4                               Procedures for Borrowing.  Subject to the
prior satisfaction of all other applicable conditions to the making of a Term
Loan set forth in this Agreement, to obtain a Term Loan (other than the Term
Loan funded on the Effective Date), Borrower shall notify the Collateral Agent
(which notice shall be irrevocable) by electronic mail, facsimile, or telephone
by 2:00 pm New York City time three (3) Business Days prior to the date the Term
Loan is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to Collateral Agent by electronic mail or
facsimile a completed Loan Payment Request Form executed by a Responsible
Officer or his or her designee.  The Collateral Agent may rely on any telephone
notice given by a person whom Collateral Agent reasonably believes is a
Responsible Officer or designee.

 

19

--------------------------------------------------------------------------------



 

3.5                               Post-Close Obligations.

 

(a)                                 Borrower agrees to deliver a mortgage, in
form and substance reasonably satisfactory to Collateral Agent, with respect to
Borrower’s owned real property located in the State of Rhode Island within 90
days of the Effective Date.

 

(b)                                 Borrower agrees to use its best efforts to
deliver landlord waivers, in form and substance reasonably satisfactory to
Collateral Agent, with respect to Borrower’s leased locations within 120 days of
the Effective Date (as may be extended by the Collateral Agent in its sole
discretion).

 

(c)                                  Borrower agrees to use its best efforts to
deliver bailee waivers, in form and substance reasonably satisfactory to
Collateral Agent, with respect to bailees located at the following locations
within 120 days of the Effective Date (as may be extended by the Collateral
Agent in its sole discretion):

 

(i)                                     33 Inner Belt Road, Somerville, MA
02143; and

 

(ii)                                  2540 Executive Drive, St. Paul, MN 55120.

 

(d)                                 Borrower agrees to deliver insurance
endorsements, in each case satisfying the requirements of Section 6.5 within 30
days of the Effective Date (as may be extended by the Collateral Agent in its
sole discretion).

 

4.                                      CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower and each
Guarantor party hereto from time to time hereby grants Collateral Agent, for the
ratable benefit of the Secured Parties, to secure the payment and performance in
full of all of the Obligations, a continuing first priority security interest
in, and pledges to Collateral Agent, for the ratable benefit of the Secured
Parties, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products and supporting obligations
(as defined in the Code) in respect thereof.  If Borrower or any Guarantor shall
acquire any commercial tort claim (as defined in the Code), Borrower and such
Guarantor shall grant to Collateral Agent, for the ratable benefit of the
Secured Parties, a first priority security interest therein and in the proceeds
and products and supporting obligations (as defined in the Code) thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations and
all other Obligations which, by their terms, are stated to survive the
termination of this Agreement) are repaid in full in cash.  Upon payment in full
in cash of the Obligations (other than inchoate indemnity obligations and all
other Obligations which, by their terms, are stated to survive the termination
of this Agreement) and at such time as the Lenders’ obligation to extend Term
Loans has terminated, Collateral Agent shall, at the sole cost and expense of
Borrower, terminate and release its Liens in the Collateral and all rights
therein shall revert to Borrower.

 

4.2                               Authorization to File Financing Statements. 
Borrower hereby authorizes Collateral Agent to file financing statements or take
any other action required to perfect Collateral Agent’s security interests in
the Collateral (held for the ratable benefit of the Secured Parties), without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents.

 

5.                                      REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1                               Due Organization, Authorization: Power and
Authority.  Borrower and each of its Subsidiaries is duly existing and in good
standing as a Registered Organization in its jurisdictions of organization or
formation and Borrower and each of its Subsidiaries is qualified and licensed to
do business and is in good standing in any

 

20

--------------------------------------------------------------------------------



 

jurisdiction in which the conduct of its businesses or its ownership of property
requires that it be so qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change.  In connection with
this Agreement, Borrower and its Subsidiaries have delivered to Collateral Agent
a completed perfection certificate and any updates or supplements thereto on,
before or after the Effective Date (the “Perfection Certificate”).  Borrower
represents and warrants that all the information set forth on the Perfection
Certificate (as may be updated pursuant to specific provisions herein)
pertaining to Borrower and its Subsidiaries is accurate and complete.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is, or they are, a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower, any of its Subsidiaries or any of their
respective properties, is bound.  Neither Borrower nor any of its Subsidiaries
is in default under any agreement to which it is a party or by which it or any
of its assets is bound in which such default could reasonably be expected to
have a Material Adverse Change.

 

5.2                               Collateral.

 

(a)                                 Borrower and each its Subsidiaries have good
title to, have rights in, and the power to transfer each item of the Collateral
upon which it purports to grant a Lien under the Loan Documents, free and clear
of any and all Liens except Permitted Liens, and neither Borrower nor any of its
Subsidiaries have any Deposit Accounts, Securities Accounts, Commodity Accounts
or other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificate delivered
to Collateral Agent in connection herewith in respect of which Borrower or such
Subsidiary has given Collateral Agent notice and taken such actions as are
necessary to give Collateral Agent a perfected security interest therein as
required under this Agreement.  The Accounts are bona fide, existing obligations
of the Account Debtors.

 

(b)                                 The security interest granted herein is and
shall at all times continue to be a first priority perfected security interest
in the Collateral, subject only to involuntary Permitted Liens that, under
applicable law, have priority over Collateral Agent’s Lien.

 

(c)                                  On the Effective Date, and except as
disclosed on the Perfection Certificate (i) the Collateral (other than mobile
equipment such as laptop computers in the possession of Borrower’s employees in
the ordinary course of business) is not in the possession of any third party
bailee, and (ii)  no such third party bailee possesses components of the
Collateral, excluding Special Inventory, in excess of Seven Hundred Fifty
Thousand Dollars ($750,000.00).

 

(d)                                 All Inventory and Equipment is in all
material respects of good and marketable quality, free from material defects.

 

(e)                                  Borrower and each of its Subsidiaries is
the sole owner of the Intellectual Property each respectively purports to own,
free and clear of all Liens other than Permitted Liens.  Except as noted on the
Perfection Certificate (which, upon the consummation of a transaction not
prohibited by this Agreement, may be updated to reflect such transaction),
neither Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other Material Agreement.

 

(f)                                   None of Borrower or any of its
Subsidiaries has used any software or other materials that are subject to an
open-source or similar license (including the General Public License, Lesser
General Public License, Mozilla Public License, or Affero License)
(collectively, “Open Source Licenses”) in a manner that would cause any software
or other materials owned by any Loan Party or used in any Loan Party products to
have to be (i) distributed to third parties at no charge or a minimal charge,
(ii) licensed to third parties for the purpose of creating modifications or
derivative works, or (iii) subject to the terms of such Open Source License.

 

21

--------------------------------------------------------------------------------



 

5.3                               Litigation.  Except as disclosed on the
Perfection Certificate or with respect to which Borrower has provided notice as
required hereunder, there are no actions, suits, investigations, or proceedings
pending or, to the Knowledge of the Responsible Officers, threatened in writing
by or against Borrower or any of its Subsidiaries involving more than Seven
Hundred Fifty Thousand Dollars ($750,000.00).

 

5.4                               No Material Adverse Change; Financial
Statements.  All consolidated financial statements for Borrower and its
consolidated Subsidiaries, delivered to Collateral Agent fairly present, in
conformity with GAAP, and in all material respects the consolidated financial
condition of Borrower and its consolidated Subsidiaries, and the consolidated
results of operations of Borrower and its consolidated Subsidiaries, as of the
date thereof, except that unaudited financial statements may be subject to
normal adjustments and need not contain adjustments for items such as stock
compensation or depreciation, or footnotes.  Since December 31, 2017, there has
not been a Material Adverse Change.

 

5.5                               Solvency.  Borrower is Solvent.  Borrower and
each of its Subsidiaries, when taken as a whole, is Solvent.

 

5.6                               Regulatory Compliance.  Neither Borrower nor
any of its Subsidiaries is an “investment company” or a company “controlled” by
an “investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the Federal Fair Labor Standards
Act.  Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s Knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all material consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the Knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7                               Investments.  Neither Borrower nor any of its
Subsidiaries owns any stock, shares, partnership interests or other equity
securities except for Permitted Investments.

 

5.8                               Tax Returns and Payments; Pension
Contributions.  (i) Borrower and each of its Subsidiaries has timely filed all
required Tax returns and reports, and (ii) Borrower and each of its
Subsidiaries, has timely paid all foreign, federal, state, and local Taxes,
assessments, deposits and contributions owed by Borrower and such Subsidiaries
in an amount greater than Two-Hundred Thousand Dollars ($200,000.00), in all
jurisdictions in which Borrower or any such Subsidiary is subject to Taxes,
including the United States, unless such Taxes are being contested in accordance
with the next sentence.  Borrower and each of its Subsidiaries, may defer
payment of any contested Taxes, provided that Borrower or such Subsidiary,
(a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted; (b) notifies
Collateral Agent of the commencement of, and any material development in, the
proceeding; and (c) adequate reserves or other appropriate provisions are
maintained on the books of such Borrower or Subsidiary, as applicable, in
accordance with GAAP and which do not involve, in the reasonable judgment of the
Collateral Agent, any risk of the sale, forfeiture or loss

 

22

--------------------------------------------------------------------------------



 

of any material portion of the Collateral.  Neither Borrower nor any of its
Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’, prior tax years which could result in
additional Taxes in an amount greater than Two-Hundred Thousand Dollars
($200,000.00) becoming due and payable by Borrower or its Subsidiaries. 
Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have, withdrawn from participation in, and have not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

5.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Term Loans, to repay existing indebtedness, as working capital
and to fund its general business requirements, and not for personal, family,
household or agricultural purposes.

 

5.10                        Full Disclosure.  No written representation,
warranty or other statement of Borrower or any of its Subsidiaries in any
certificate or written statement, when taken as a whole, given to Collateral
Agent or any Lender in connection with the Loan Documents or the transactions
contemplated thereby, as of the date such representation, warranty, or other
statement was made, taken together with all such written certificates and
written statements given to Collateral Agent or any Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not misleading in
light of the circumstances under which they were made (it being recognized that
projections and forecasts provided by Borrower in good faith and based upon
reasonable assumptions are not viewed as facts and that actual results during
the period or periods covered by such projections and forecasts may differ from
the projected or forecasted results).

 

5.11                        Intellectual Property.  Borrower and each of its
Subsidiaries have sufficient title and ownership of or licenses to all patents,
trademarks, service marks, trade names, domain names, copyrights, trade secrets,
information, proprietary rights and processes necessary for the business of
Borrower and each of its Subsidiaries as now conducted and presently proposed to
be conducted without any known violation or infringement of the rights of
others, and has no reason to believe that any Patents included in such
Intellectual Property is not or, once issued will not be, valid and enforceable
in any material manner.  To Borrower’s knowledge, there is no material prior art
that would likely render the claims in any such Patents unpatentable, invalid,
or unenforceable in whole or in part, or would preclude the issuance of claims
covering Borrower’s products and product candidates.  To Borrower’s knowledge,
no third party is infringing or misappropriating any of the Intellectual
Property or has challenged the ownership, scope, duration, validity,
enforceability, priority or right to use any of the Intellectual Property
(including, by way of example, through the institution of or written threat of
institution of inter partes review, interference, reexamination, protest,
opposition, nullity or similar invalidity proceeding before the United States
Patent and Trademark Office or any analogous foreign entity) that is material to
the business of Borrower and each of its Subsidiaries as now conducted and
presently proposed to be conducted.  To Borrower’s knowledge there are no
options, licenses, agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs, decrees, claims, encumbrances or shared
ownership of interests of any kind relating to anything referred to above in
this Section 5.11 that is to any extent owned by or exclusively licensed to
Borrower or any of its Subsidiaries or that may involve any material license of
any patent, copyright, trade secret or other proprietary right to or from
Borrower or any of its Subsidiaries, in all cases that is material to the
business of Borrower and each of its Subsidiaries as now conducted and proposed
to be conducted.  Neither Borrower nor any of its Subsidiaries is bound by or a
party to any options, licenses, agreements, understandings, instruments, or
contracts of any kind with respect to the patents, trademarks, service marks,
trade names, domain names, copyrights, trade secrets, licenses, information,
proprietary rights and/or processes of any other person or entity, except, in
either case, for standard end-user, object code, internal-use software license
and support/maintenance agreements or customary research or commercial contracts
in the ordinary course of the Borrower’s business.  Neither Borrower nor any of
its Subsidiaries has received any written communications alleging, and Borrower
is not aware of any facts that could give rise to any allegation, that Borrower
or any of its Subsidiaries has infringed, misappropriated, or violated or would
infringe, misappropriate, or violate, or offering to grant rights with respect
to, any of the patents, trademarks, service marks, domain names, trade names,
copyrights or trade secrets or other proprietary rights of any other person or
entity.  Borrower is not aware that any employees of Borrower or any of its
Subsidiaries is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
the use of his or her

 

23

--------------------------------------------------------------------------------



 

reasonable efforts to promote the interests of Borrower and its Subsidiaries or
that would conflict with the business of Borrower or its Subsidiaries.  Neither
the execution nor delivery of this Agreement, nor the carrying on of the
business of Borrower or its Subsidiaries by the employees of Borrower or its
Subsidiaries, will, to Borrower’s knowledge, conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
contract, covenant or instrument under which any of such employees is now
obligated.  Borrower does not presently believe it is or will be necessary to
utilize any inventions of any of the employees of Borrower or its Subsidiaries
made prior to or outside the scope of their employment by Borrower or its
Subsidiaries.

 

6.                                      AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1                               Government Compliance.

 

(a)                                 Other than specifically permitted hereunder,
maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  Comply with all laws, ordinances
and regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.

 

(b)                                 Obtain and keep in full force and effect,
all of the material Governmental Approvals necessary for the performance by
Borrower and its Subsidiaries of their respective businesses and obligations
under the Loan Documents and the grant of a security interest to Collateral
Agent for the ratable benefit of the Secured Parties, in all of the Collateral.

 

6.2                               Financial Statements, Reports, Certificates;
Notices.

 

(a)                                 Deliver to each Lender:

 

(i)                                     as soon as available, but no later than
thirty (30) days after the last day of each month, a Compliance Certificate
certified by a Responsible Officer;

 

(ii)                                  as soon as available, but no later than
forty-five (45) days after the last day of each of Borrower’s fiscal quarters, a
company prepared consolidated balance sheet, income statement and cash flow
statement covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such fiscal quarter certified by a Responsible Officer and in a
form reasonably acceptable to the Collateral Agent;

 

(iii)                               as soon as available, but no later than
ninety (90) days after the last day of Borrower’s fiscal year or within five
(5) days of filing of the same with the SEC, audited consolidated financial
statements covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such fiscal year, prepared under GAAP, consistently applied,
together with an Unqualified Opinion on the financial statements;

 

(iv)                              as soon as available after approval thereof by
Borrower’s board of directors, but no later than the earlier of (x) ten
(10) days’ after such approval and (y) February 28 of such year, Borrower’s
annual budget and financial projections for the entire current fiscal year as
approved by Borrower’s board of directors; provided that, any material revisions
to such projections approved by Borrower’s board of directors shall be delivered
to Collateral Agent and the Lenders no later than seven (7) days after such
approval;

 

(v)                                 within ten (10) days of delivery, copies of
all non-ministerial statements, reports and notices made available to Borrower’s
security holders generally or holders of Subordinated Debt (other than materials
provided to members of the Borrower’s board of directors solely in their
capacities as security holder or holders of Subordinated Debt);

 

(vi)                              within ten (10) days of filing, all reports on
Form 10-K, 10-Q and 8-K filed with the Securities and Exchange Commission;

 

24

--------------------------------------------------------------------------------



 

(vii)                           as soon as available, but no later than thirty
(30) days after the last day of each month, copies of the month-end account
statements for each Collateral Account maintained by Borrower or its
Subsidiaries, which statements may be provided to Collateral Agent and each
Lender by Borrower or directly from the applicable institution(s);

 

(viii)                        prompt delivery of (and in any event within five
(5) days after the same are sent or received) a summary of all material
correspondence, reports, documents and other filings with any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Governmental Approvals material to Borrower’s business or that
otherwise could reasonably be expected to have a Material Adverse Change (any
materials required to be delivered under this subclause (viii) may be delivered
by Borrower (a) publically filing such materials in a format accessible to the
general public, and (b) providing notice of such filing and the specific
location of such materials within such filing to the Collateral Agent);

 

(ix)                              prompt notice of any event that (A) could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property or (B) could reasonably be expected to result in a
Material Adverse Change;

 

(x)                                 written notice delivered at least ten
(10) days prior to Borrower’s creation of a New Subsidiary in accordance with
the terms of Section 6.10;

 

(xi)                              written notice delivered at least thirty (30)
days’ prior to Borrower’s (A) adding any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than Five Hundred Thousand Dollars ($500,000.00) in property (excluding Special
Inventory) of Borrower or any of its Subsidiaries), (B) changing its respective
jurisdiction of organization, (C) changing its organizational structure or type,
(D) changing its respective legal name, or (E) changing any organizational
number(s) (if any) assigned by its respective jurisdiction of organization;

 

(xii)                           upon Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default, prompt (and in any event
within three (3) Business Days) written notice of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, and Borrower’s proposal regarding how to cure
such Event of Default or event;

 

(xiii)                        immediate notice if Borrower or such Subsidiary
has Knowledge that Borrower, or any Subsidiary or Affiliate of Borrower, is
listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to,
(c) is indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering;

 

(xiv)                       notice of any commercial tort claim (as defined in
the Code) or letter of credit rights (as defined in the Code) held by Borrower
or any Guarantor, in each case in an amount greater than Five Hundred Thousand
Dollars ($500,000.00) and of the general details thereof;

 

(xv)                          if Borrower or any of its Subsidiaries is not now
a Registered Organization but later becomes one, written notice of such
occurrence and information regarding such Person’s organizational identification
number within seven (7) Business Days of receiving such organizational
identification number;

 

(xvi)                       prompt notice of the execution of any Material
Agreement or any amendment to, modification of, termination of or waiver under
any Material Agreement;

 

(xvii)                    other information as reasonably requested by
Collateral Agent or any Lender.

 

(b)                                 Concurrently with the delivery of the
financial statements specified in Section 6.2(a)(ii) above but no later than
forty-five (45) days after the last day of each quarter, deliver to each Lender:

 

25

--------------------------------------------------------------------------------



 

(i)                                     [reserved];

 

(ii)                                  an updated Perfection Certificate to
reflect any amendments, modifications and updates, if any, to certain
information in the Perfection Certificate after the Effective Date to the extent
such amendments, modifications and updates are permitted by one or more specific
provisions in this agreement;

 

(iii)                               copies of any material Governmental
Approvals obtained by Borrower or any of its Subsidiaries;

 

(iv)                              written notice of the commencement of, and any
material development in, the proceedings contemplated by Section 5.8 hereof;

 

(v)                                 prompt written notice of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Seven Hundred Fifty Thousand
Dollars ($750,000.00); and

 

(vi)                              written notice of all returns, recoveries,
disputes and claims regarding Inventory that involve more than Seven Hundred
Fifty Thousand Dollars ($750,000.00) individually or in the aggregate in any
calendar year.

 

(c)                                  Keep proper, complete and true books of
record and account in accordance with GAAP in all material respects.  Borrower
shall, and shall cause each of its Subsidiaries to, allow, at the sole cost of
Borrower, Collateral Agent or any Lender, during regular business hours upon
reasonable prior notice (provided that no notice shall be required when an Event
of Default has occurred and is continuing), to visit and inspect any of its
properties, to examine and make abstracts or copies from any of its books and
records, and to conduct a collateral audit and analysis of its operations and
the Collateral.  Such audits shall be conducted no more often than twice every
year unless (and more frequently if) an Event of Default has occurred and is
continuing.

 

6.3                               Inventory; Returns.  Keep all Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between Borrower, or any of its Subsidiaries, as applicable, and
their respective Account Debtors shall follow Borrower’s, or such Subsidiary’s,
customary practices as they exist as of the Effective Date. Borrower must
promptly notify Collateral Agent and the Lenders of all returns, recoveries,
disputes and claims that involve more than Five Hundred Thousand Dollars
($500,000.00) individually or in the aggregate in any calendar year.

 

6.4                               Taxes; Pensions.  Timely file and require each
of its Subsidiaries to timely file, all required Tax returns and reports and
timely pay, and require each of its Subsidiaries to timely pay, all foreign,
federal, state, and local Taxes, assessments, deposits and contributions owed by
Borrower or its Subsidiaries, except as otherwise permitted pursuant to the
terms of Section 5.8 hereof, and shall deliver to the Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.5                               Insurance.  Keep Borrower’s and its
Subsidiaries’ business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s and its Subsidiaries’ industry and location
and as Collateral Agent may reasonably request.  Insurance policies shall be in
a form, with companies, and in amounts that are reasonably satisfactory to
Collateral Agent and Lenders.  All property policies shall have a lender’s loss
payable endorsement showing Collateral Agent as lender loss payee and shall
waive subrogation against Collateral Agent, and all liability policies shall
show, or have endorsements showing, Collateral Agent (for the ratable benefit of
the Secured Parties), as additional insured.  The Collateral Agent shall be
named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that it will give the Collateral Agent thirty (30) days prior written notice
before any such policy or policies shall be canceled.  At Collateral Agent’s
request, Borrower shall deliver to the Collateral Agent certified copies of
policies and evidence of all premium payments.  Proceeds payable under any
policy shall,

 

26

--------------------------------------------------------------------------------



 

at Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Secured Parties, on account of the then-outstanding Obligations. 
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrower shall have the option of applying the proceeds of
any casualty policy within one hundred eighty (180) days of receipt thereof up
to Seven Hundred Fifty Thousand Dollars ($750,000.00), in the aggregate for all
losses under all casualty policies in any one year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Collateral
Agent has been granted a first priority security interest (subject only to
Permitted Liens that are permitted by the terms of this Agreement to have
priority over Collateral Agent’s Lien), and (b) after the occurrence and during
the continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Collateral Agent, be payable to Collateral Agent,
for the ratable benefit of the Lenders, on account of the Obligations.  If
Borrower or any of its Subsidiaries fails to obtain insurance as required under
this Section 6.5 or to pay any amount or furnish any required proof of payment
to third persons, Collateral Agent and/or any Lender may make (but has no
obligation to do so), at Borrower’s expense, all or part of such payment or
obtain such insurance policies required in this Section 6.5, and take any action
under the policies Collateral Agent or such Lender deems prudent.

 

6.6                               Operating Accounts.

 

(a)                                 Maintain Borrower’s and Guarantors
Collateral Accounts depositary institutions that have agreed to execute Control
Agreements in favor of Collateral Agent with respect to such Collateral
Accounts.  The provisions of the previous sentence shall not apply to
(i) Deposit Accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s, or any
Guarantor’s, employees (provided that the amounts deposited therein shall not
exceed the amount reasonably expected to be due and payable on the next two
succeeding pay dates) and as identified to Collateral Agent by Borrower as such
in the Perfection Certificate, (ii) an account solely in connection with the
credit card Indebtedness permitted under clause (d) of the definition “Permitted
Indebtedness,” and (iii) to other accounts in an aggregate amount not to exceed
Five Hundred Thousand Dollars ($500,000.00) and as identified to Collateral
Agent by Borrowers as such in the Perfection Certificate.

 

(b)                                 Borrower shall provide Collateral Agent ten
(10) days’ prior written notice before Borrower or any Guarantor establishes any
Collateral Account.  In addition, for each Collateral Account that Borrower or
any Guarantor, at any time maintains, Borrower or such Guarantor shall cause the
applicable bank or financial institution at or with which such Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Collateral Account to perfect
Collateral Agent’s Lien in such Collateral Account (held for the ratable benefit
of the Secured Parties) in accordance with the terms hereunder prior to the
establishment of such Collateral Account.  The provisions of the previous
sentence shall not apply to Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of its Subsidiaries’, employees and identified to
Collateral Agent by Borrower as such in the Perfection Certificate, provided
that the amount deposited therein shall not exceed the amount reasonably
expected to be due and payable for the next succeeding pay period.

 

(c)                                  Neither Borrower nor any Guarantor shall
maintain any Collateral Accounts except Collateral Accounts maintained in
accordance with this Section 6.6.

 

6.7                               Protection of Intellectual Property Rights. 
Borrower and each of its Subsidiaries shall: (a)  protect, defend and maintain
the validity and enforceability of its respective Intellectual Property that is
material to its business; (b) promptly advise Collateral Agent in writing of
material infringement by a third party of its respective Intellectual Property
material to its business; and (c) not allow any of its respective Intellectual
Property material to its respective business to be abandoned, forfeited or
dedicated to the public without Collateral Agent’s prior written consent.

 

6.8                               Litigation Cooperation.  Commencing on the
Effective Date and continuing through the termination of this Agreement, make
available to Collateral Agent and the Lenders, without expense to Collateral
Agent or the Lenders and upon reasonable prior notice, Borrower and each of
Borrower’s officers, employees and agents and Borrower’s Books, to the extent
that Collateral Agent or any Lender may reasonably request to prosecute

 

27

--------------------------------------------------------------------------------



 

or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

 

6.9                               Landlord Waivers; Bailee Waivers.  In the
event that Borrower or any of its Subsidiaries, after the Effective Date,
intends to add any new offices or business locations, including warehouses, or
otherwise store any portion of the Collateral with, or deliver any portion of
the Collateral to, a bailee, in each case pursuant to Section 7.2, then, in the
event that the Collateral (excluding Special Inventory) at any new location is
valued (based on book value) in excess of Seven Hundred Fifty Thousand Dollars
($750,000.00) in the aggregate, at Collateral Agent’s election, such bailee or
landlord, as applicable, must execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.

 

6.10                        Creation/Acquisition of Subsidiaries.  In the event
any Borrower or any Subsidiary of any Borrower creates or acquires any
Subsidiary after the Effective Date, Borrower or such Subsidiary shall promptly
notify the Collateral Agent and the Lenders of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by the
Collateral Agent or the Lenders to achieve any of the following with respect to
such “New Subsidiary” (defined as a Subsidiary formed after the date hereof
during the term of this Agreement):  (i) to cause such New Subsidiary to become
either a co-Borrower hereunder, or a secured guarantor with respect to the
Obligations; and (ii) to grant and pledge to Collateral Agent a perfected
security interest in 100% of the stock, units or other evidence of ownership
held by Borrower or its Subsidiaries of any such New Subsidiary. 
Notwithstanding the foregoing, in the event that any such New Subsidiary is a
Foreign Subsidiary and the foregoing provisions of this Section 6.10 would
result in adverse tax consequences for Borrower, Borrower may elect instead to
pledge sixty-five percent (65%) of the presently existing and hereafter arising
issued and outstanding equity interests owned by Borrower in any such Foreign
Subsidiary which equity interests entitle the holder thereof to vote for
directors or any other matter, provided that Borrower shall pledge one hundred
percent (100%) of the issued and outstanding non-voting equity interests of such
Foreign Subsidiary.  Notwithstanding anything to the contrary herein, the MSC
Subsidiary shall not be subject to this Section 6.10.

 

6.11                        Financial Covenant.  Borrower shall, at all times,
achieve and maintain at least one of the following:

 

(a)                                 Qualified Cash greater than or equal to the
sum of (i) Ten Million Dollars ($10,000,000.00) plus (ii) the Qualified Cash A/P
Amount; or

 

(b)                                 a valuation of at least Three Hundred
Million Dollars ($300,000,000.00) determined based on Borrower’s public closing
price per share (as quoted by Bloomberg L.P. or such other inter-dealer
quotation system reasonably acceptable to Collateral Agent in its reasonable
discretion) multiplied by the fully diluted shares outstanding (i.e. “market
capitalization”).

 

6.12                        MSC Investment Covenant.  At any time that MSC
Subsidiary has any assets or liabilities, Borrower shall satisfy the MSC
Investment Conditions at all times.

 

6.13                        Further Assurances.  Execute any further instruments
and take further action as Collateral Agent or any Lender reasonably requests to
perfect or continue Collateral Agent’s Lien in the Collateral or to effect the
purposes of this Agreement.

 

7.                                      NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1                               Dispositions.  Convey, sell, lease, transfer,
assign, dispose of, license (collectively, “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, except
for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn-out, obsolete or surplus Equipment; (c) in connection with

 

28

--------------------------------------------------------------------------------



 

Permitted Liens, Permitted Investments or Permitted Licenses; (d) sale or
issuance of any stock permitted under Section 7.2; or (e) cash or Cash
Equivalents pursuant to transactions not prohibited by this Agreement.

 

7.2                               Changes in Business, Management, Ownership, or
Business Locations.  (a) Engage in or permit any of its Subsidiaries to engage
in any business other than the businesses engaged in by Borrower or such
Subsidiary, as applicable, as of the Effective Date or reasonably related
thereto; (b) liquidate or dissolve; or (c) (i) permit any Key Person to cease
being actively engaged in the management of Borrower unless written notice
thereof is provided to each Lender within ten (10) days of such cessation, or
(ii) enter into any transaction or series of related transactions in which
(A) the stockholders of Borrower who were not stockholders immediately prior to
the first such transaction own more than 40% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions and (B) except as permitted by Section 7.3, Borrower ceases to own,
directly or indirectly, 100% of the ownership interests in each Subsidiary of
Borrower.  Borrower shall not, and shall not permit any of its Subsidiaries to,
without at least thirty (30) days’ prior written notice to Collateral Agent:
(A) add any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Seven Hundred Fifty Thousand
Dollars ($750,000.00) in assets or property of Borrower or any of its
Subsidiaries, as applicable); (B) change its respective jurisdiction of
organization, (C) except as permitted by Section 7.3, change its respective
organizational structure or type, (D) change its respective legal name, or
(E) change any organizational number(s) (if any) assigned by its respective
jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or
consolidate, or permit any of its Subsidiaries to merge or consolidate, with any
other Person, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, shares or property of another Person.  A
Subsidiary may merge or consolidate into another Subsidiary (provided if one of
the Subsidiaries is a “co-Borrower” or guarantor hereunder, such surviving
Subsidiary is a “co-Borrower” hereunder or has provided a secured Guaranty of
Borrower’s Obligations hereunder) or with (or into) Borrower provided Borrower
is the surviving legal entity, and as long as no Event of Default is occurring
prior thereto or arises as a result therefrom.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for any Indebtedness, or permit any Subsidiary to do so, other than
Permitted Indebtedness.

 

7.5                               Encumbrance.  Create, incur, allow, or suffer
any Lien on any of its property, or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, or permit any Collateral not to be subject to
the first priority security interest granted herein (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Collateral Agent, for the ratable benefit of the
Secured Parties) with any Person which directly or indirectly prohibits or has
the effect of prohibiting Borrower, or any of its Subsidiaries, from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or such Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens”.

 

7.6                               Maintenance of Collateral Accounts.  With
respect to Borrower any Guarantors, maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

 

7.7                               Restricted Payments.  (a) Declare or pay any
dividends (other than dividends payable solely in capital stock) or make any
other distribution or payment in respect of or redeem, retire or purchase any
capital stock (other than (i) the declaration or payment of dividends to
Borrower, (ii) so long as no Event of Default or event that with the passage of
time would result in an Event of Default exists or would result therefrom, the
declaration or payment of any dividends solely in the form of equity securities,
and (iii) repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements, stockholder rights plans, director or
consultant stock option plans, or similar plans, provided such repurchases do
not exceed Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per
fiscal year), (b) other than the Obligations in accordance with the terms hereof
or any Indebtedness described in clauses (d), (e) or (f) of the definition of
Permitted Indebtedness, purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity unless being replaced with Indebtedness of at
least the same principal amount and such new Indebtedness is Permitted
Indebtedness, or (c) be a party to or bound by an agreement that restricts a
Subsidiary from paying dividends or otherwise distributing property to Borrower.

 

29

--------------------------------------------------------------------------------



 

7.8                               Investments.  Directly or indirectly make any
Investment other than Permitted Investments, or permit any of its Subsidiaries
to do so other than Permitted Investments.

 

7.9                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of Borrower or any of its Subsidiaries, except for (a) transactions
that are in the ordinary course of Borrower’s or such Subsidiary’s business,
upon fair and reasonable terms that are no less favorable to Borrower or such
Subsidiary than would be obtained in an arm’s length transaction with a
non-affiliated Person, (b) Subordinated Debt or equity investments by Borrower’s
investors in Borrower or its Subsidiaries and (c) transactions permitted
pursuant to the terms of Section 7.2.

 

7.10                        Subordinated Debt.  (a) Make or permit any payment
on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt which would increase the amount thereof or adversely affect the
subordination thereof to Obligations owed to the Lenders.

 

7.11                        Compliance.  (a) Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended, or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Term Loan for that purpose; (b) fail to meet the minimum funding requirements of
ERISA; (c) permit a Reportable Event or non-exempt Prohibited Transaction, as
defined in ERISA, to occur (but only if, in the case of a non-exempt Prohibited
Transaction, it could be expected to result in material liability to Borrower or
any of its Subsidiaries); (d) fail to comply with the Federal Fair Labor
Standards Act or violate any other law or regulation, if the violation could
reasonably be expected to have a Material Adverse Change, or permit any of its
Subsidiaries to do so; or (e) withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension plan or
multiemployer plan which could reasonably be expected to result in any material
liability of Borrower or any of its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.

 

7.12                        Compliance with Anti-Terrorism Laws.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries permit any Affiliate to, directly or indirectly, knowingly enter
into any documents, instruments, agreements or contracts with any Person listed
on the OFAC Lists.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly or
indirectly, (a) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (b) deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti-Terrorism Law, or
(c) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

7.13                        Material Agreements.  Neither Borrower nor any of
its Subsidiaries shall, without the consent of Collateral Agent, (a) enter into
a Material Agreement (b) materially amend a Material Agreement, or (c) terminate
any Material Agreement.

 

8.                                      EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1                               Payment Default.  Borrower fails to (a) make
any payment of principal or interest on any Term Loan on its due date, or
(b) pay any other Obligations within three (3) Business Days after such
Obligations are due and payable (which three (3) Business Day grace period shall
not apply to payments due on the Maturity Date or the date of acceleration
pursuant to Section 9.1 (a) hereof);

 

30

--------------------------------------------------------------------------------



 

8.2                               Covenant Default.

 

(a)                                 Borrower or any of its Subsidiaries fails or
neglects to perform any obligation in Sections 3.5 (Post-Close Obligations), 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Landlord Waivers; Bailee Waivers), 6.10 (Creation/Acquisition of Subsidiaries)
6.11 (Financial Covenant), 6.12 (MSC Investment Covenant) or Borrower violates
any provision in Section 7; or

 

(b)                                 Borrower, or any of its Subsidiaries, fails
or neglects to perform, keep, or observe any other term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document to
which such person is a party, and as to any default (other than those specified
in this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within fifteen (15)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the fifteen (15) day period or cannot after
diligent attempts by Borrower or such Subsidiary, as applicable, be cured within
such fifteen (15) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Term Loans shall be made during such cure period).

 

8.3                               Material Adverse Change.  A Material Adverse
Change has occurred;

 

8.4                               Attachment; Levy; Restraint on Business.

 

(a)                                 (i) The service of process seeking to
attach, by trustee or similar process, any funds of Borrower or any of its
Subsidiaries or of any entity under control of Borrower or its Subsidiaries on
deposit with any institution at which Borrower or any of its Subsidiaries
maintains a Collateral Account, or (ii) a notice of lien, levy, or assessment is
filed against Borrower or any of its Subsidiaries or their respective assets by
any government agency, and the same under subclauses (i) and (ii) of this clause
(a) are not, within ten (10) days after the occurrence thereof, discharged or
stayed (whether through the posting of a bond or otherwise); and

 

(b)                                 (i) any material portion of Borrower’s or
any of its Subsidiaries’ assets is attached, seized, levied on, or comes into
possession of a trustee or receiver, or (ii) any court order enjoins, restrains,
or prevents Borrower or any of its Subsidiaries from conducting any part of its
business;

 

8.5                               Insolvency.  (a) Borrower or any of its
Subsidiaries is or becomes Insolvent; (b) Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is begun
against Borrower or any of its Subsidiaries and not dismissed or stayed within
forty-five (45) days (but no Term Loans shall be extended while Borrower or any
Subsidiary is Insolvent and/or until any Insolvency Proceeding is dismissed);

 

8.6                               Other Agreements.  There is a default in
(a) any agreement to which Borrower or any of its Subsidiaries is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of Seven Hundred Fifty Thousand Dollars ($750,000.00) or that
could reasonably be expected to have a Material Adverse Change or (b) there is
any default under a Material Agreement that permits the counterparty thereto to
accelerate the payments owed thereunder;

 

8.7                               Judgments.  One or more judgments, orders, or
decrees for the payment of money in an amount, individually or in the aggregate,
of at least Seven Hundred Fifty Thousand Dollars ($750,000.00) (not covered by
independent third-party insurance as to which (a) Borrower reasonably believes
such insurance carrier will accept liability, (b) Borrower or the applicable
Subsidiary has submitted such claim to such insurance carrier and (c) liability
has not been rejected by such insurance carrier) shall be rendered against
Borrower or any of its Subsidiaries and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof;

 

8.8                               Misrepresentations.  Borrower or any of its
Subsidiaries or any Person acting for Borrower or any of its Subsidiaries makes
any representation, warranty, or other statement now or later in this Agreement,
any

 

31

--------------------------------------------------------------------------------



 

Loan Document or in any writing delivered to Collateral Agent and/or the Lenders
or to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement, when taken
as a whole, is incorrect in any material respect when made;

 

8.9                               Subordinated Debt.  A default or breach occurs
under any subordination agreement, or any creditor that has signed such an
agreement with Collateral Agent or the Lenders breaches any terms of such
agreement;

 

8.10                        Guaranty.  (a) Any Guaranty terminates or ceases for
any reason to be in full force and effect other than pursuant to the terms of
such Guaranty; (b) any Guarantor does not perform any obligation or covenant
under any Guaranty; (c) any circumstance described in Section 8 occurs with
respect to any Guarantor.

 

8.11                        Governmental Approvals; FDA Action.  (a) Any
Governmental Approval shall have been revoked, rescinded, suspended, modified in
an adverse manner, or not renewed in the ordinary course for a full term and
such revocation, rescission, suspension, modification or non-renewal has
resulted in or could reasonably be expected to result in a Material Adverse
Change; or (b) (i) the FDA, DOJ or other Governmental Authority initiates a
Regulatory Action or any other enforcement action against Borrower or any of its
Subsidiaries or any supplier of Borrower or any of its Subsidiaries that causes
Borrower or any of its Subsidiaries to recall, withdraw, remove or discontinue
manufacturing, distributing, and/or marketing any of its products, even if such
action is based on previously disclosed conduct; (ii) the FDA issues a warning
letter to Borrower or any of its Subsidiaries with respect to any of its
activities or products which could reasonably be expected to result in a
Material Adverse Change; (iii) Borrower or any of its Subsidiaries conducts a
mandatory or voluntary recall which could reasonably be expected to result in
liability and expense to Borrower or any of its Subsidiaries of Seven Hundred
Fifty Thousand Dollars ($750,000.00) or more; (iv) Borrower or any of its
Subsidiaries enters into a settlement agreement with the FDA, DOJ or other
Governmental Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of Seven Hundred Fifty
Thousand Dollars ($750,000.00) or more, or that could reasonably be expected to
result in a Material Adverse Change, even if such settlement agreement is based
on previously disclosed conduct; or (v) the FDA revokes any authorization or
permission granted under any Registration, or Borrower or any of its
Subsidiaries withdraws any Registration, that could reasonably be expected to
result in a Material Adverse Change.

 

8.12                        Lien Priority.  Except as the result of the action
or inaction of the Collateral Agent or the Lenders, any Lien created hereunder
or by any other Loan Document shall at any time fail to constitute a valid and
perfected Lien on any of the Collateral purported to be secured thereby, subject
to no prior or equal Lien, other than Permitted Liens arising as a matter of
applicable law.

 

9.                                      RIGHTS AND REMEDIES

 

9.1                               Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Collateral Agent may, and at the written
direction of Required Lenders shall, without notice or demand, do any or all of
the following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by Collateral Agent or the
Lenders) or (iii) by notice to Borrower suspend or terminate the obligations, if
any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).

 

(b)                                 Without limiting the rights of Collateral
Agent and the Lenders set forth in Section 9.1(a) above, upon the occurrence and
during the continuance of an Event of Default, Collateral Agent shall have the
right and at the written direction of Required Lenders shall, without notice or
demand, to do any or all of the following:

 

32

--------------------------------------------------------------------------------



 

(i)                                     foreclose upon and/or sell or otherwise
liquidate, the Collateral;

 

(ii)                                  make a demand for payment upon any
Guarantor pursuant to the Guaranty delivered by such Guarantor;

 

(iii)                               apply to the Obligations then due any
(A) balances and deposits of Borrower that Collateral Agent or any Lender holds
or controls, (B) any amount held or controlled by Collateral Agent or any Lender
owing to or for the credit or the account of Borrower, or (C) amounts received
from any Guarantors in accordance with the respective Guaranty delivered by such
Guarantor; and/or

 

(iv)                              commence and prosecute an Insolvency
Proceeding or consent to Borrower commencing any Insolvency Proceeding.

 

(c)                                  Without limiting the rights of Collateral
Agent and the Lenders set forth in Sections 9.1(a) and (b) above, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
shall have the right, without notice or demand, to do any or all of the
following:

 

(i)                                     settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that
Collateral Agent considers advisable, notify any Person owing Borrower money of
Collateral Agent’s security interest in such funds, and verify the amount of
such account;

 

(ii)                                  make any payments and do any acts it
considers necessary or reasonable to protect the Collateral and/or its Liens in
the Collateral (held for the ratable benefit of the Secured Parties).  Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
at such location as Collateral Agent reasonably designates.  Collateral Agent
may enter premises where the Collateral is located, take and maintain possession
of any part of the Collateral, and pay, purchase, contest, or compromise any
Lien which appears to be prior or superior to its security interest and pay all
expenses incurred.  Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge by Borrower, to exercise any of
Collateral Agent’s rights or remedies;

 

(iii)                               ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, and/or advertise for sale, any of the
Collateral.  Collateral Agent is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s and each of its
Subsidiaries’ labels, patents, copyrights, mask works, rights of use of any
name, trade secrets, trade names, trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this
Section 9.1, Borrower’s and each of its Subsidiaries’ rights under all licenses
and all franchise agreements inure to Collateral Agent, for the benefit of the
Lenders;

 

(iv)                              place a “hold” on any Collateral Account
maintained with Collateral Agent or any Lender or otherwise in respect of which
a Control Agreement has been delivered in favor of Collateral Agent (for the
ratable benefit of the Secured Parties) and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

 

(v)                                 demand and receive possession of Borrower’s
Books;

 

(vi)                              appoint a receiver to seize, manage and
realize any of the Collateral, and such receiver shall have any right and
authority as any competent court will grant or authorize in accordance with any
applicable law, including any power or authority to manage the business of
Borrower or any of its Subsidiaries; and

 

(vii)                           subject to clauses 9.1(a) and (b), exercise all
rights and remedies available to Collateral Agent and each Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

33

--------------------------------------------------------------------------------



 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent Circumstance.

 

9.2                               Power of Attorney.  Borrower hereby
irrevocably appoints Collateral Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse Borrower’s or any of its Subsidiaries’ name on any
checks or other forms of payment or security; (b) sign Borrower’s or any of its
Subsidiaries’ name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) settle and adjust disputes and claims about the
Accounts of Borrower directly with the applicable Account Debtors, for amounts
and on terms Collateral Agent determines reasonable; (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations
and all other Obligations which, by their terms, are stated to survive the
termination of this Agreement) have been satisfied in full and Collateral Agent
and the Lenders are under no further obligation to make extend Term Loans
hereunder.  Collateral Agent’s foregoing appointment as Borrower’s or any of its
Subsidiaries’ attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and all other Obligations which, by their terms,
are stated to survive the termination of this Agreement) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide Term
Loans terminates.

 

9.3                               Protective Payments.  If Borrower or any of
its Subsidiaries fail to obtain the insurance called for by Section 6.5 or fails
to pay any premium thereon or fails to pay any other amount which Borrower or
any of its Subsidiaries is obligated to pay under this Agreement or any other
Loan Document, Collateral Agent may obtain such insurance or make such payment,
and all amounts so paid by Collateral Agent are Lenders’ Expenses and
immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4                               Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Collateral Agent from or on behalf
of Borrower or any of its Subsidiaries of all or any part of the Obligations,
and, as between Borrower on the one hand and Collateral Agent and Lenders on the
other, Collateral Agent shall have the continuing and exclusive right to apply
and to reapply any and all payments received against the Obligations in such
manner as Collateral Agent may deem advisable notwithstanding any previous
application by Collateral Agent, and (b) the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses (in proportion to such costs and expenses theretofore
incurred by each); second, to the Lenders ratably, in an amount up to the sum of
all accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the United States Bankruptcy Code, would have
accrued on such amounts); third, to the Lenders ratably, in an amount up to the
outstanding principal amount of the Obligations outstanding; and fourth, the
Collateral Agent and Lenders ratably (in proportion to all remaining Obligations
owing to each), in an amount of up to the sum of all other indebtedness or
obligations of Borrower owing to Collateral Agent or any Lender under the Loan
Documents.  Any balance remaining shall be delivered to Borrower or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to the Lenders’ Pro Rata Shares
unless expressly

 

34

--------------------------------------------------------------------------------



 

provided otherwise.  Collateral Agent, or if applicable, each Lender, shall
promptly remit to the other Lenders such sums as may be necessary to ensure the
ratable repayment of each Lender’s Pro Rata Share of any Term Loan and the
ratable distribution of interest, fees and reimbursements paid or made by
Borrower.  Notwithstanding the foregoing, a Lender receiving a scheduled payment
shall not be responsible for determining whether the other Lenders also received
their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its Pro Rata Share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other the Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent.  If any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the Secured Parties for purposes of perfecting Collateral Agent’s security
interest therein (held for the ratable benefit of the Secured Parties).

 

9.5                               Liability for Collateral.  So long as
Collateral Agent and the Lenders comply with reasonable banking practices
regarding the safekeeping of the Collateral in the possession or under the
control of Collateral Agent and the Lenders, Collateral Agent and the Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person.  Borrower bears all risk of loss, damage or destruction of the
Collateral unless the Collateral Agent and Lenders fail to comply with
reasonable banking practice as provided above.

 

9.6                               No Waiver; Remedies Cumulative.  Failure by
Collateral Agent or any Lender, at any time or times, to require strict
performance by Borrower of any provision of this Agreement or by Borrower or any
other Loan Document shall not waive, affect, or diminish any right of Collateral
Agent or any Lender thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Collateral Agent and the Required Lenders and then is only effective for the
specific instance and purpose for which it is given.  The rights and remedies of
Collateral Agent and the Lenders under this Agreement and the other Loan
Documents are cumulative.  Collateral Agent and the Lenders have all rights and
remedies provided under the Code, any applicable law, by law, or in equity.  The
exercise by Collateral Agent or any Lender of one right or remedy is not an
election, and Collateral Agent’s or any Lender’s waiver of any Event of Default
is not a continuing waiver.  Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7                               Demand Waiver.  Borrower waives, to the
fullest extent permitted by law, demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Collateral Agent or any
Lender on which Borrower or any Subsidiary is liable.

 

10.                               NOTICES

 

Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below.  Any of
Collateral Agent, Lender or Borrower may change its mailing address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.

 

35

--------------------------------------------------------------------------------



 

If to Borrower:

 

Rubius Therapeutics, Inc.

 

 

325 Vassar Street, Suite 1A

 

 

Cambridge, MA 02139

 

 

Attn: Joanne Protano

 

 

Email: joanne.protano@rubiustx.com

 

 

Attn: Andrew Oh

 

 

Email: Andrew.oh@rubiustx.com

 

 

 

with a copy (which shall not constitute notice) to:

 

GOODWIN PROCTER LLP

 

100 Northern Avenue

 

Boston, MA 02210

 

Attn: Arthur McGivern

 

 

Fax: (617) 801-8626

 

 

Email: amcgivern@goodwinlaw.com

 

 

 

If to Collateral Agent:

 

SOLAR CAPITAL LTD.

 

 

500 Park Avenue, 3rd Floor

 

 

New York, NY 10022

 

 

Attn: Anthony Storino

 

 

Fax: (212) 993-1698

 

 

Email: storino@Solarcapltd.com

 

 

 

with a copy (which shall not constitute notice) to:

 

LATHAM & WATKINS LLP

 

505 Montgomery Street, Suite 2000

 

San Francisco, CA 94111

 

 

Attn: Haim Zaltzman

 

 

Fax: (415) 395-8095

 

 

Email: haim.zaltzman@lw.com

 

11.                               CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

11.1                        Waiver of Jury Trial.  EACH OF BORROWER, COLLATERAL
AGENT AND LENDERS UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF
THE OTHER LOAN DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS
AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER
OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS.  THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT.  THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THIS TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

11.2                        Governing Law and Jurisdiction.  THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE
EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF SUCH STATE), INCLUDING ALL
MATTERS

 

36

--------------------------------------------------------------------------------



 

OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

 

11.3                        Submission to Jurisdiction.  Any legal action or
proceeding with respect to the Loan Documents shall be brought exclusively in
the courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, Borrower hereby accepts
for itself and in respect of its Property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Notwithstanding the foregoing, Collateral
Agent and Lenders shall have the right to bring any action or proceeding against
Borrower (or any property of Borrower) in the court of any other jurisdiction
Collateral Agent or Lenders deem necessary or appropriate in order to realize on
the Collateral or other security for the Obligations.  The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

11.4                        Service of Process.  Borrower irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable requirements of law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower specified herein (and shall be effective when such mailing
shall be effective, as provided therein).  Borrower agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

11.5                        Non-exclusive Jurisdiction.  Nothing contained in
this Article 11 shall affect the right of Collateral Agent or Lenders to serve
process in any other manner permitted by applicable requirements of law or
commence legal proceedings or otherwise proceed against Borrower in any other
jurisdiction.

 

12.                               GENERAL PROVISIONS

 

12.1                        Successors and Assigns.

 

(a)                                 This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s prior written consent (which may be granted or
withheld in Collateral Agent’s discretion, subject to Section 12.5).  The
Lenders have the right, without the consent of or notice to Borrower, to sell,
transfer, assign, pledge, negotiate, or grant participation in (any such sale,
transfer, assignment, negotiation, or grant of a participation, a “Lender
Transfer”) all or any part of, or any interest in, the Lenders’ obligations,
rights, and benefits under this Agreement and the other Loan Documents;
provided, however, that any such Lender Transfer (other than  (i) any Transfer
at any time that an Event of Default has occurred and is continuing, or (ii) a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Collateral Agent (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer in connection with (x) assignments by a Lender due to a
forced divestiture at the request of any regulatory agency; or (y) upon the
occurrence of a default, event of default or similar occurrence with respect to
a Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a then current direct competitor of Borrower, as reasonably determined
by Collateral Agent at the time of such assignment.

 

37

--------------------------------------------------------------------------------



 

(b)                                 Collateral Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each assignment agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amounts (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, Collateral Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(c)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Term Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Collateral Agent (in its capacity as Collateral
Agent) shall have no responsibility for maintaining a Participant Register.

 

12.2                        Indemnification.  Borrower agrees to indemnify,
defend and hold each Secured Party and their respective directors, officers,
employees, consultants, agents, attorneys, or any other Person affiliated with
or representing such Secured Party (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses and Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except, in each case, for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct.  Borrower hereby further agrees to indemnify, defend and
hold each Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and any commission, fee or
compensation claimed by any broker (other than any broker retained by Collateral
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct. 
This Section 12.2 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

12.3                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

12.4                        Correction of Loan Documents.  Collateral Agent may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties; provided, however,
that Collateral Agent shall provide written notice to Borrower within five
(5) days after correcting such errors or filling in such blanks.

 

12.5                        Amendments in Writing; Integration.  (a) No
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent

 

38

--------------------------------------------------------------------------------



 

to any departure by Borrower or any of its Subsidiaries therefrom, shall in any
event be effective unless the same shall be in writing and signed by Borrower,
Collateral Agent and the Required Lenders provided that:

 

(i)                                     no such amendment, waiver or other
modification that would have the effect of increasing or reducing a Lender’s
Term Loan Commitment or Commitment Percentage shall be effective as to such
Lender without such Lender’s written consent;

 

(ii)                                  no such amendment, waiver or modification
that would affect the rights and duties of Collateral Agent shall be effective
without Collateral Agent’s written consent or signature; and

 

(iii)                               no such amendment, waiver or other
modification shall, unless signed by all the Lenders directly affected thereby,
(A) reduce the principal of, rate of interest on or any fees with respect to any
Term Loan or forgive any principal, interest (other than default interest) or
fees (other than late charges) with respect to any Term Loan (B) postpone the
date fixed for, or waive, any payment of principal of any Term Loan or of
interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for the Lenders to take any action hereunder;
(D) release all or substantially all of any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any Guarantor of all or any
portion of the Obligations or its Guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.5 or the definitions of the terms used in this
Section 12.5 insofar as the definitions affect the substance of this
Section 12.5; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of Section 12.9. 
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F), (G) and (H) of the immediately
preceding sentence.

 

(b)                                 Other than as expressly provided for in
Section 12.5(a)(i)-(iii), Collateral Agent may, at its discretion, or if
requested by the Required Lenders, from time to time designate covenants in this
Agreement less restrictive by notification to a representative of Borrower.

 

(c)                                  This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

 

12.6                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile, portable document format (.pdf) or other
electronic transmission will be as effective as delivery of a manually executed
counterpart hereof.

 

12.7                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force and effect until this
Agreement has terminated pursuant to its terms and all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been satisfied.  The
obligation of Borrower in Section 12.2 to indemnify each Lender and Collateral
Agent, as well as the withholding provision in Section 2.5 hereof and the
confidentiality provisions in Section 12.8 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.

 

39

--------------------------------------------------------------------------------



 

12.8                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Collateral Agent shall exercise
the same degree of care that it exercises for their own proprietary information,
but disclosure of information may be made: (a) subject to the terms and
conditions of this Agreement, to the Lenders’ and Collateral Agent’s
Subsidiaries or Affiliates, or in connection with a Lender’s own financing or
securitization transactions; (b) to prospective transferees (other than those
identified in (a) above) or purchasers of any interest in the Term Loans
(provided, however, the Lenders and Collateral Agent shall, except upon the
occurrence and during the continuance of an Event of Default, obtain such
prospective transferee’s or purchaser’s agreement to the terms of this provision
or to similar confidentiality terms); (c) as required by law, rule, regulation,
regulatory or self-regulatory authority, subpoena, or other order; (d) to
Lenders’ or Collateral Agent’s regulators or as otherwise required in connection
with an examination or audit; (e) as Collateral Agent reasonably considers
appropriate in exercising remedies under the Loan Documents; and (f) to third
party service providers of the Lenders and/or Collateral Agent so long as such
service providers have executed a confidentiality agreement or have agreed to
similar confidentiality terms with the Lenders and/or Collateral Agent, as
applicable, with terms no less restrictive than those contained herein. 
Confidential information does not include information that either: (i) is in the
public domain or in the Lenders’ and/or Collateral Agent’s possession when
disclosed to the Lenders and/or Collateral Agent, or becomes part of the public
domain after disclosure to the Lenders and/or Collateral Agent through no breach
of this provision by the Lenders or the Collateral Agent; or (ii) is disclosed
to the Lenders and/or Collateral Agent by a third party, if the Lenders and/or
Collateral Agent does not know that the third party is prohibited from
disclosing the information.  Collateral Agent and the Lenders may use
confidential information for any purpose, including, without limitation, for the
development of client databases, reporting purposes, and market analysis.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.  The agreements provided under this Section 12.9 supersede
all prior agreements, understanding, representations, warranties, and
negotiations between the parties about the subject matter of this Section 12.8.

 

12.9                        Right of Set Off.  Borrower hereby grants to
Collateral Agent and to each Lender, a Lien, security interest and right of set
off as security for all Obligations to Secured Parties hereunder, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of any Secured Party or any entity under the control of such Secured
Party (including a Collateral Agent Affiliate) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, any Secured Party may set off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.

 

12.10                 Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents reasonably required to effectuate and acknowledge each
assignment of a Term Loan Commitment (or portion thereof) or Term Loan (or
portion thereof) to an assignee in accordance with Section 12.1, (ii) make
Borrower’s management personnel available to meet with Collateral Agent and
prospective participants and assignees of Term Loan Commitments, the Term Loans
or portions thereof (which meetings shall be conducted no more often than twice
every twelve months unless an Event of Default has occurred and is continuing),
and (iii) assist Collateral Agent and the Lenders in the preparation of
information relating to the financial affairs of Borrower as any prospective
participant or assignee of a Term Loan Commitment (or portions thereof) or Term
Loan (or portions thereof) reasonably may request.  Subject to the provisions of
Section 12.8, Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment (or portions thereof), any and
all information in such Lender’s possession concerning Borrower and its
financial affairs which has been delivered to such Lender by or on behalf of
Borrower pursuant to this Agreement, or which has been delivered to such Lender
by or on behalf of Borrower in connection with such Lender’s credit evaluation
of Borrower prior to entering into this Agreement.

 

12.11                 Public Announcement.  Borrower hereby agrees that
Collateral Agent and each Lender may make a public announcement of the
transactions contemplated by this Agreement, and may publicize the same in
marketing materials, newspapers and other publications, and otherwise, and in
connection therewith may use Borrower’s name, tradenames and logos.  Collateral
Agent and the Lenders may also make disclosures to the

 

40

--------------------------------------------------------------------------------



 

Securities and Exchange Commission or other governmental agency and any other
public disclosure with investors, other governmental agencies or other related
persons.

 

12.12      Collateral Agent and Lender Agreement; Acknowledgement as of
Effective Date.  Collateral Agent and the Lenders hereby agree to the terms and
conditions set forth on Exhibit B attached hereto.  Borrower acknowledges and
agrees to the terms and conditions set forth on Exhibit B attached hereto.  The
Lenders acknowledge that the forecasts provided by the Borrower on or prior to
the date hereof show a decline in the Borrower’s cash and cash equivalents over
time in connection with the Borrower’s operations.

 

12.13      Time of Essence.  Time is of the essence for the performance of
Obligations under this Agreement.

 

12.14      Termination Prior to Maturity Date; Survival.  All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations and any other Obligations which, by
their terms, are to survive the termination of this Agreement) have been
satisfied.  So long as Borrower has satisfied the Obligations (other than
inchoate indemnity obligations and any other Obligations which, by their terms,
are to survive the termination of this Agreement and for which no claim has been
made) in accordance with the terms of this Agreement, this Agreement may be
terminated prior to the Maturity Date by Borrower, effective five (5) Business
Days after written notice of termination is given to the Collateral Agent and
the Lenders.

 

[Balance of Page Intentionally Left Blank]

 

41

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

RUBIUS THERAPEUTICS, INC.

 

 

 

 

 

By

/s/ Andrew M. Oh

 

Name:

Andrew M. Oh

 

Title:

Chief Financial Officer

 

 

 

 

[Signature Page to Loan and Security Agreement (Rubius Therapeutics, Inc.)]

 

--------------------------------------------------------------------------------



 

COLLATERAL AGENT AND LENDER:

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

 

By

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

[Signature Page to Loan and Security Agreement (Rubius Therapeutics, Inc.)]

 

--------------------------------------------------------------------------------



 

LENDER:

 

 

 

 

 

 

 

SOLAR CAPITAL LTD.

 

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

SCP PRIVATE CREDIT INCOME FUND L.P.

 

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

 

SUNS SPV LLC

 

 

 

 

 

 

By:

/s/ Anthony J. Storino

 

Name:

Anthony J. Storino

 

Title:

Authorized Signatory

 

 

 

 

[Signature Page to Loan and Security Agreement (Rubius Therapeutics, Inc.)]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

13,430,457.00

 

53.72

%

SUNS SPV LLC

 

$

2,060,528.00

 

8.24

%

SCP Private Credit Income Fund L.P.

 

$

9,509,015.00

 

38.04

%

TOTAL

 

$

25,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

13,430,457.00

 

53.72

%

SUNS SPV LLC

 

$

2,060,528.00

 

8.24

%

SCP Private Credit Income Fund L.P.

 

$

9,509,015.00

 

38.04

%

TOTAL

 

$

25,000,000.00

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

13,430,457.00

 

53.72

%

SUNS SPV LLC

 

$

2,060,528.00

 

8.24

%

SCP Private Credit Income Fund L.P.

 

$

9,509,015.00

 

38.04

%

TOTAL

 

$

25,000,000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

Solar Capital Ltd.

 

$

40,291,371.00

 

53.72

%

SUNS SPV LLC

 

$

6,181,584.00

 

8.24

%

SCP Private Credit Income Fund L.P.

 

$

28,527,045.00

 

38.04

%

TOTAL

 

$

75,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s and each Guarantor’s right, title
and interest in and to the following property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letter of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s and each Guarantor’s Books relating to the foregoing, and any and
all claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding equity interests, membership units, or other securities owned by
Borrower or any Guarantor of any Foreign Subsidiary which shares entitle the
holder thereof to vote for directors or any other matter if adverse tax
consequences would result from the pledge of one hundred percent (100%) of such
equity interests, provided that the Collateral shall include one hundred percent
(100%) of the issued and outstanding non-voting equity interests of such Foreign
Subsidiary, (b) any interest of Borrower or any Guarantor as a lessee or
sublessee under a real property lease; (c) rights held under a license that are
not assignable by their terms without the consent of the licensor thereof (but
only to the extent such restriction on assignment is effective under
Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); (d) any interest of Borrower or
any Guarantor as a lessee under an Equipment lease if Borrower or any Guarantor
is prohibited by the terms of such lease from granting a security interest in
such lease or under which such an assignment or Lien would cause a default to
occur under such lease; provided, however, that upon termination of such
prohibition, such interest shall immediately become Collateral without any
action by Borrower or any Guarantor, Collateral Agent or any Lender, or (e) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property.  If, in connection with any
bankruptcy, insolvency, reorganization or other similar proceeding involving the
Borrower, a judicial authority (including a U.S. Bankruptcy Court) would hold
that a security interest in the underlying Intellectual Property of the Borrower
is necessary to have a security interest in such Accounts and such property that
are proceeds of Intellectual Property, then the Collateral shall automatically,
and effective as of the Effective Date, include the Intellectual Property to the
extent necessary to permit perfection of Collateral Agent’s security interest in
such Accounts and such other property of Borrower that are proceeds of the
Intellectual Property; provided that it is not parties intent that the foregoing
create a current security interest in the Intellectual Property of Borrower as
of the Effective Date.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Collateral Agent and Lender Terms

 

1.                                      Appointment of Collateral Agent.

 

(a)                                 Each Lender hereby appoints Solar (together
with any successor Collateral Agent pursuant to Section 1.7 of this Exhibit B)
as Collateral Agent under the Loan Documents and authorizes Collateral Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from Borrower, (ii) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
Collateral Agent under such Loan Documents and (iii) exercise such powers as are
reasonably incidental thereto.

 

(b)                                 Without limiting the generality of clause
(a) above, Collateral Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Lender is
hereby authorized to make such payment to Collateral Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
Collateral Agent and Lenders with respect to any Obligation in any bankruptcy,
insolvency or similar proceeding (but not to vote, consent or otherwise act on
behalf of such Lender), (iii) act as collateral agent for the Secured Parties
for purposes of the perfection of all Liens created by the Loan Documents and
all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral as permitted pursuant to the Loan Agreement, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Collateral Agent and the other Lenders with respect to the
Borrower and/or the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Collateral
Agent hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Collateral Agent and the Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any Deposit Account
maintained by Borrower or any Guarantor with, and cash and Cash Equivalents held
by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to Collateral Agent, and
each Lender hereby agrees to take such further actions to the extent, and only
to the extent, so authorized and directed.  Collateral Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender).  Any
such Person shall benefit from this Exhibit B to the extent provided by
Collateral Agent.

 

(c)                                  Under the Loan Documents, Collateral Agent
(i) is acting solely on behalf of the Lenders, with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Collateral Agent”, the terms “agent”, “Collateral Agent” and “collateral agent”
and similar terms in any Loan Document to refer to Collateral Agent, which terms
are used for title purposes only, (ii) is not assuming any obligation under any
Loan Document other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Person and (iii) shall
have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender, by accepting the benefits
of the Loan Documents, hereby waives and agrees not to assert any claim against
Collateral Agent based on the roles, duties and legal relationships expressly
disclaimed in clauses (i) through (iii) above.  Except as expressly set forth in
the Loan Documents, Collateral Agent shall not have any duty to disclose, and
shall not be liable for failure to disclose, any information relating to
Borrower or any of its Subsidiaries that is communicated to or obtained by Solar
or any of its Affiliates in any capacity.

 

--------------------------------------------------------------------------------



 

2.                                      Binding Effect; Use of Discretion;
E-Systems.

 

(a)                                 Each Lender, by accepting the benefits of
the Loan Documents, agrees that (i) any action taken by Collateral Agent or the
Required Lenders (or, if expressly required in any Loan Document, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Collateral Agent in reliance upon the
instructions of the Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by Collateral Agent or the Required Lenders
(or, where so required, such greater proportion) of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of Lenders.

 

(b)                                 If Collateral Agent shall request
instructions from the Required Lenders or all affected Lenders with respect to
any act or action (including failure to act) in connection with any Loan
Document, then Collateral Agent shall be entitled to refrain from such act or
taking such action unless and until Collateral Agent shall have received
instructions from the Required Lenders or all affected Lenders, as the case may
be, and Collateral Agent shall not incur liability to any Person by reason of so
refraining.  Collateral Agent shall be fully justified in failing or refusing to
take any action under any Loan Document (i) if such action would, in the opinion
of Collateral Agent, be contrary to any Requirement of Law or any Loan Document,
(ii) if such action would, in the opinion of Collateral Agent, expose Collateral
Agent to any potential liability under any Requirement of Law or (iii) if
Collateral Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Collateral Agent as a result
of Collateral Agent acting or refraining from acting under any Loan Document in
accordance with the instructions of the Required Lenders or all affected
Lenders, as applicable.

 

(c)                                  Collateral Agent is hereby authorized by
Borrower and each Lender to establish procedures (and to amend such procedures
from time to time) to facilitate administration and servicing of the Term Loans
and other matters incidental thereto.  Without limiting the generality of the
foregoing, Collateral Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents (including, without
limitation, borrowing base certificates) and similar items on, by posting to or
submitting and/or completion, on E-Systems.  Borrower and each Lender
acknowledges and agrees that the use of transmissions via an E-System or
electronic mail is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse, and
Borrower and each Lender assumes and accepts such risks by hereby authorizing
the transmission via E-Systems or electronic mail.  Each “e-signature” on any
such posting shall be deemed sufficient to satisfy any requirement for a
“signature”, and each such posting shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, any applicable provision of any Code, the federal Uniform Electronic
Transactions Act, the Electronic Signatures in Global and National Commerce Act
and any substantive or procedural Requirement of Law governing such subject
matter. All uses of an E-System shall be governed by and subject to, in addition
to this Section, the separate terms, conditions and privacy policy posted or
referenced in such E-System (or such terms, conditions and privacy policy as may
be updated from time to time, including on such E-System) and related
contractual obligations executed by Collateral Agent, Borrower and/or Lenders in
connection with the use of such E-System. ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NO REPRESENTATION
OR WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR RELATED
PERSONS IN CONNECTION WITH ANY E-SYSTEMS.

 

3.                                      Collateral Agent’s Reliance, Etc. 
Collateral Agent may, without incurring any liability hereunder, (a) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, Borrower) and (b) rely and act upon any document and
information (including those transmitted by electronic transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.  None
of Collateral Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Lender and Borrower hereby waives and shall not assert (and
Borrower shall cause its Subsidiaries to waive and agree not to assert) any
right, claim or cause of action based thereon, except to the extent of
liabilities resulting from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person (each as determined
in a final, non-appealable judgment of a court of competent jurisdiction) in
connection with the duties of Collateral Agent expressly set forth herein. 
Without limiting the foregoing, Collateral Agent: (i) shall not be responsible
or otherwise incur liability for any action or omission taken in reliance upon
the instructions of the

 

--------------------------------------------------------------------------------



 

Required Lenders or for the actions or omissions of any of its Related Persons,
except to the extent that a court of competent jurisdiction determines in a
final non-appealable judgment that Collateral Agent acted with gross negligence
or willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender or other Person for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or Knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders, provided that Collateral Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
Collateral Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
Borrower hereby waives and agrees not to assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action it might have against Collateral Agent based thereon.

 

4.                                      Collateral Agent Individually. 
Collateral Agent and its Affiliates may make loans and other extensions of
credit to, acquire stock and stock equivalents of, engage in any kind of
business with, Borrower or any Affiliate of Borrower as though it were not
acting as Collateral Agent and may receive separate fees and other payments
therefor.  To the extent Collateral Agent or any of its Affiliates makes any
Term Loans or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Lender, or as
one of the Required Lenders.

 

5.                                      Lender Credit Decision; Collateral Agent
Report.  Each Lender acknowledges that it shall, independently and without
reliance upon Collateral Agent, any Lender or any of their Related Persons or
upon any document solely or in part because such document was transmitted by
Collateral Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of Borrower and make and
continue to make its own credit decisions in connection with entering into, and
taking or not taking any action under, any Loan Document or with respect to any
transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by Collateral Agent to
the Lenders, Collateral Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, Property, financial and other condition or
creditworthiness of Borrower or any Affiliate of Borrower that may come in to
the possession of Collateral Agent or any of its Related Persons.  Each Lender
agrees that is shall not rely on any field examination, audit or other report
provided by Collateral Agent or its Related Persons (a “Collateral Agent
Report”).  Each Lender further acknowledges that any Collateral Agent Report
(a) is provided to the Lenders solely as a courtesy, without consideration, and
based upon the understanding that such Lender will not rely on such Collateral
Agent Report, (b) was prepared by Collateral Agent or its Related Persons based
upon information provided by Borrower solely for Collateral Agent’s own internal
use, and (c) may not be complete and may not reflect all information and
findings obtained by Collateral Agent or its Related Persons regarding the
operations and condition of Borrower.  Neither Collateral Agent nor any of its
Related Persons makes any representations or warranties of any kind with respect
to (i) any existing or proposed financing, (ii) the accuracy or completeness of
the information contained in any Collateral Agent Report or in any related
documentation, (iii) the scope or adequacy of Collateral Agent’s and its Related
Persons’ due diligence, or the presence or absence of any

 

--------------------------------------------------------------------------------



 

errors or omissions contained in any Collateral Agent Report or in any related
documentation, and (iv) any work performed by Collateral Agent or Collateral
Agent’s Related Persons in connection with or using any Collateral Agent Report
or any related documentation.  Neither Collateral Agent nor any of its Related
Persons shall have any duties or obligations in connection with or as a result
of any Lender receiving a copy of any Collateral Agent Report. Without limiting
the generality of the forgoing, neither Collateral Agent nor any of its Related
Persons shall have any responsibility for the accuracy or completeness of any
Collateral Agent Report, or the appropriateness of any Collateral Agent Report
for any Lender’s purposes, and shall have no duty or responsibility to correct
or update any Collateral Agent Report or disclose to any Lender any other
information not embodied in any Collateral Agent Report, including any
supplemental information obtained after the date of any Collateral Agent
Report.  Each Lender releases, and agrees that it will not assert, any claim
against Collateral Agent or its Related Persons that in any way relates to any
Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Collateral Agent Report or any discussion of its
contents.

 

6.                                      Indemnification.  Each Lender agrees to
reimburse Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents (including pursuant
to Section 12.2 of the Agreement)) promptly upon demand for its Pro Rata Share
of any out-of-pocket costs and expenses (including, without limitation, fees,
charges and disbursements of financial, legal and other advisors and any Taxes
or insurance paid in the name of, or on behalf of, Borrower) incurred by
Collateral Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
amendment, consent, waiver or enforcement of, or the taking of any other action
(whether through negotiations, through any work-out, bankruptcy, restructuring
or other legal or other proceeding (including, without limitation, preparation
for and/or response to any subpoena or request for document production relating
thereto) or otherwise) in respect of, or legal advice with respect to, its
rights or responsibilities under, any Loan Document.  Each Lender further agrees
to indemnify Collateral Agent and each of its Related Persons (to the extent not
reimbursed by Borrower as required under the Loan Documents (including pursuant
to Section 12.2 of the Agreement)), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, to the extent not indemnified by the
applicable Lender, Taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by, or asserted against Collateral
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document or any other act, event
or transaction related, contemplated in or attendant to any such document
(including any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1(c) relating to the maintenance of a Participant
Register), or, in each case, any action taken or omitted to be taken by
Collateral Agent or any of its Related Persons under or with respect to the
foregoing; provided that no Lender shall be liable to Collateral Agent or any of
its Related Persons under this Section 6 of this Exhibit B to the extent such
liability has resulted from the gross negligence or willful misconduct of
Collateral Agent or, as the case may be, such Related Person, as determined by a
final non-appealable judgment of a court of competent jurisdiction.  To the
extent required by any applicable Requirement of Law, Collateral Agent may
withhold from any payment to any Lender under a Loan Document an amount equal to
any applicable withholding Tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that Collateral Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason, or if Collateral Agent reasonably determines that it was required to
withhold Taxes from a prior payment to or for the account of any Lender but
failed to do so, such Lender shall promptly indemnify Collateral Agent fully for
all amounts paid, directly or indirectly, by Collateral Agent as Tax or
otherwise, including penalties and interest, and together with all expenses
incurred by Collateral Agent.  Collateral Agent may offset against any payment
to any Lender under a Loan Document, any applicable withholding Tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Collateral Agent is entitled
to indemnification from such Lender under the immediately preceding sentence of
this Section 6 of this Exhibit B.

 

7.                                      Successor Collateral Agent.  Collateral
Agent may resign at any time by delivering notice of such resignation to the
Lenders and Borrower, effective on the date set forth in such notice or, if no
such date is set forth therein, upon the date such notice shall be effective, in
accordance with the terms of this Section 7 of this Exhibit B.  If Collateral
Agent delivers any such notice, the Required Lenders shall have the right to
appoint a successor Collateral Agent.  If, after 30 days after the date of the
retiring Collateral Agent’s notice of resignation, no

 

--------------------------------------------------------------------------------



 

successor Collateral Agent has been appointed by the Required Lenders and has
accepted such appointment, then the retiring Collateral Agent may, on behalf of
the Lenders, appoint a successor Collateral Agent from among the Lenders. 
Effective immediately upon its resignation, (a) the retiring Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents,
(b) the Lenders shall assume and perform all of the duties of Collateral Agent
until a successor Collateral Agent shall have accepted a valid appointment
hereunder, (c) the retiring Collateral Agent and its Related Persons shall no
longer have the benefit of any provision of any Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring
Collateral Agent was, or because such Collateral Agent had been, validly acting
as Collateral Agent under the Loan Documents, and (d) subject to its rights
under Section 2(b) of this Exhibit B, the retiring Collateral Agent shall take
such action as may be reasonably necessary to assign to the successor Collateral
Agent its rights as Collateral Agent under the Loan Documents.  Effective
immediately upon its acceptance of a valid appointment as Collateral Agent, a
successor Collateral Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Collateral Agent under the
Loan Documents.

 

8.                                      Release of Collateral.  Each Lender
hereby consents to the release and hereby directs Collateral Agent to release
(or in the case of clause (b)(ii) below, release or subordinate) the following:

 

(a)                                 any Guarantor if all of the stock of such
Subsidiary owned by Borrower is sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a valid waiver or consent), to
the extent that, after giving effect to such transaction, such Subsidiary would
not be required to guaranty any Obligations pursuant to any Loan Document; and

 

(b)                                 any Lien held by Collateral Agent for the
benefit of the Secured Parties against (i) any Collateral that is sold or
otherwise disposed of by Borrower in a transaction permitted by the Loan
Documents (including pursuant to a valid waiver or consent), (ii) any Collateral
subject to a Lien that is expressly permitted under clause (c) of the definition
of the term “Permitted Lien” and (iii) all of the Collateral and Borrower, upon
(A) termination of all of the Commitments, (B) the payment in full in cash of
all of the Obligations (other than inchoate indemnity obligations for which no
claim has been made), and (C) to the extent requested by Collateral Agent,
receipt by Collateral Agent and Lenders of liability releases from Borrower in
form and substance acceptable to Collateral Agent (the satisfaction of the
conditions in this clause (iii), the “Termination Date”).

 

9.                                      Setoff and Sharing of Payments.  In
addition to any rights now or hereafter granted under any applicable Requirement
of Law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default and subject to Section 10(d) of
this Exhibit B, each Lender is hereby authorized at any time or from time to
time upon the direction of Collateral Agent, without notice to Borrower or any
other Person, any such notice being hereby expressly waived, to setoff and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when due. 
Any Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations.  Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may purchase participations in accordance with the preceding
sentence and (b) any Lender so purchasing a participation in the Term Loans made
or other Obligations held by other Lenders or holders may exercise all rights of
offset, bankers’ liens, counterclaims or similar rights with respect to such
participation as fully as if such Lender or holder were a direct holder of the
Term Loans and the other Obligations in the amount of such participation. 
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.

 

--------------------------------------------------------------------------------



 

10.                               Advances; Payments; Non-Funding Lenders;
Actions in Concert.

 

(a)                                 Advances; Payments.  If Collateral Agent
receives any payment with respect to a Term Loan for the account of the Lenders
on or prior to 2:00 p.m. (New York time) on any Business Day, Collateral Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Collateral Agent receives any payment with respect to a
Term Loan for the account of Lenders after 2:00 p.m. (New York time) on any
Business Day, Collateral Agent shall pay to each applicable Lender such Lender’s
Pro Rata Share of such payment on the next Business Day.

 

(b)                                 Return of Payments.

 

(i)                   If Collateral Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Collateral Agent or on behalf of from Borrower and such related
payment is not received by Collateral Agent, then Collateral Agent will be
entitled to recover such amount (including interest accruing on such amount at
the rate otherwise applicable to such Obligation) from such Lender on demand
without setoff, counterclaim or deduction of any kind.

 

(ii)                If Collateral Agent determines at any time that any amount
received by Collateral Agent under any Loan Document must be returned to
Borrower or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of any Loan
Document, Collateral Agent will not be required to distribute any portion
thereof to any Lender.  In addition, each Lender will repay to Collateral Agent
on demand any portion of such amount that Collateral Agent has distributed to
such Lender, together with interest at such rate, if any, as Collateral Agent is
required to pay to Borrower or such other Person, without setoff, counterclaim
or deduction of any kind and Collateral Agent will be entitled to set off
against future distributions to such Lender any such amounts (with interest)
that are not repaid on demand.

 

(c)                                  Non-Funding Lenders.

 

(i)                   Unless Collateral Agent shall have received notice from a
Lender prior to the date of any Term Loan that such Lender will not make
available to Collateral Agent such Lender’s Pro Rata Share of such Term Loan,
Collateral Agent may assume that such Lender will make such amount available to
it on the date of such Term Loan in accordance with Section 2(b) of this
Exhibit B, and Collateral Agent may (but shall not be obligated to), in reliance
upon such assumption, make available a corresponding amount for the account of
Borrower on such date.  If and to the extent that such Lender shall not have
made such amount available to Collateral Agent, such Lender and Borrower
severally agree to repay to Collateral Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the day
such amount is made available to Borrower until the day such amount is repaid to
Collateral Agent, at a rate per annum equal to the interest rate applicable to
the Obligation that would have been created when Collateral Agent made available
such amount to Borrower had such Lender made a corresponding payment available.
If such Lender shall repay such corresponding amount to Collateral Agent, the
amount so repaid shall constitute such Lender’s portion of such Term Loan for
purposes of this Agreement.

 

(ii)                To the extent that any Lender has failed to fund any Term
Loan or any other payments required to be made by it under the Loan Documents
after any such Term Loan is required to be made or such payment is due (a
“Non-Funding Lender”), Collateral Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender’s Pro Rata Share of all payments
received from or on behalf of Borrower thereunder.  The failure of any
Non-Funding Lender to make any Term Loan or any payment required by it hereunder
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make such Term Loan, but neither any Other Lender nor
Collateral Agent shall be responsible for the failure of any Non-Funding Lender
to make such Term Loan or make any other payment required hereunder. 
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” (or be included in the calculation of
“Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document.  At Borrower’s request, Collateral Agent or a
Person reasonably acceptable to Collateral Agent shall have the right with
Collateral Agent’s consent and in Collateral Agent’s sole discretion (but
Collateral Agent or any such Person shall have no obligation) to purchase from
any Non-Funding Lender, and each Lender agrees that if it becomes a Non-Funding
Lender it shall, at Collateral Agent’s request, sell and assign to Collateral
Agent or such Person, all of the Term Loan Commitment (if any), and all of the
outstanding Term Loan of that Non-Funding Lender for an amount equal

 

--------------------------------------------------------------------------------



 

to the aggregate outstanding principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
assignment agreement in form and substance reasonably satisfactory to, and
acknowledged by, Collateral Agent.

 

(d)                                 Actions in Concert.  Anything in this
Agreement to the contrary notwithstanding, each Lender hereby agrees with each
other Lender that no Lender shall take any action to protect or enforce its
rights arising out of any Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of Collateral Agent or
Required Lenders, it being the intent of Lenders that any such action to protect
or enforce rights under any Loan Document shall be taken in concert and at the
direction or with the consent of Collateral Agent or Required Lenders.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Loan Payment Request Form

 

Fax To: (212) 993-1698

Date:

 

 

LOAN PAYMENT:

 

RUBIUS THERAPEUTICS, INC.

 

From Account #

 

 

To Account #

 

(Deposit Account #)

 

(Loan Account #)

 

 

 

 

 

Principal $

 

 

and/or Interest $

 

 

Authorized Signature:

 

 

Phone Number:

 

Print Name/Title:

 

 

 

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

(Loan Account #)

 

(Deposit Account #)

 

 

Amount of Advance $

 

 

 

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

Phone Number:

 

Print Name/Title:

 

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:

 

 

Amount of Wire: $

 

Beneficiary Bank:

 

 

Account Number:

 

City and State:

 

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

 

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

(For International Wire Only)

Intermediary Bank:

 

 

Transit (ABA) #:

 

For Further Credit to:

 

 

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (if required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #:

 

 

Telephone #:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Compliance Certificate

 

TO:

SOLAR CAPITAL LTD., as Collateral Agent and Lender

 

 

FROM:

RUBIUS THERAPEUTICS, INC.

 

The undersigned authorized officer (“Officer”) of RUBIUS THERAPEUTICS, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of December 21, 2018, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement):

 

(a)           Borrower is in complete compliance for the period ending
                with all required covenants except as noted below;

 

(b)           There are no defaults or Events of Default, except as noted below;

 

(c)           Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date and as of the end of the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)           Borrower, and each of Borrower’s Subsidiaries, has timely filed
all required Tax returns and reports, and Borrower, and each of Borrower’s
Subsidiaries, has timely paid all foreign, federal, state, and local Taxes,
assessments, deposits and contributions owed by Borrower, or Subsidiary, except
as otherwise permitted pursuant to the terms of Section 5.8 of the Loan
Agreement;

 

(e)           No Liens have been levied or claims made against Borrower or any
of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

--------------------------------------------------------------------------------



 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

1)

 

Financial statements

 

Quarterly within 45 days

 

 

 

Yes

 

No

 

N/A

2)

 

Annual (CPA Audited) statements

 

Within 90 days after FYE

 

 

 

Yes

 

No

 

N/A

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (within earlier 30 days of approval or 60 days of FYE), and when
revised

 

 

 

Yes

 

No

 

N/A

4)

 

A/R & A/P agings

 

If applicable

 

 

 

Yes

 

No

 

N/A

5)

 

8-K, 10-K and 10-Q Filings

 

within 10 days of filing

 

 

 

Yes

 

No

 

N/A

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

7)

 

IP Report

 

When required

 

 

 

Yes

 

No

 

N/A

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

        

 

Yes

 

No

 

N/A

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

        

 

Yes

 

No

 

N/A

 

Deposit and Securities Accounts

 

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

Financial Covenants

 

Minimum Liquidity Requirement

 

(A)
Qualified
Cash

 

(B)
A/P not paid within
90 days from
invoice date

 

Complies with Minimum Liquidity
Requirement (Is (B) plus $10,000,000 less
than (A))?

 

 

 

 

 

 

Yes

No

N/A

 

 

 

 

 

 

 

Minimum Valuation Requirement

 

(A)
Public
Trading Price
Per Share

 

(B)
Fully Diluted
Shares Outstanding

 

Complies with Minimum Valuation
Requirement (Is (A) times (B) less than
$300,000,000?)

 

 

 

 

 

 

Yes

No

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MSC Investment Covenant

 

(A)
Qualified
Cash

 

(B) Aggregate
outstanding
Obligations

 

Complies with MSC Investment
Covenant (Is (A) at least 105% of (B))?

 

 

 

 

 

 

Yes

No

N/A

 

--------------------------------------------------------------------------------



 

Other Matters

 

1)

 

Have there been any changes in Key Persons since the last Compliance
Certificate?

 

Yes

 

No

 

 

 

 

 

 

 

2)

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

 

Yes

 

No

 

 

 

 

 

 

 

3)

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than Seven Hundred Fifty Thousand Dollars ($750,000.00)?

 

Yes

 

No

 

 

 

 

 

 

 

4)

 

Have there been any non-ministerial amendments of or other changes to the
Operating Documents of Borrower or any of its Subsidiaries? If yes, provide
copies of any such amendments or changes with this Compliance Certificate.

 

Yes

 

No

 

 

 

 

 

 

 

5)

 

Has Borrower or any Subsidiary entered into or amended any Material Agreement?
If yes, please explain and provide a copy of the Material Agreement(s) and/or
amendment(s).

 

Yes

 

No

 

 

 

 

 

 

 

6)

 

Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?

 

Yes

 

No

 

--------------------------------------------------------------------------------



 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

RUBIUS THERAPEUTICS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

COLLATERAL AGENT USE ONLY

 

 

 

 

 

Received by:

Date:

 

 

 

 

 

Verified by:

Date:

 

 

 

 

 

Compliance Status:

Yes

No

 

 

--------------------------------------------------------------------------------



 

Exhibit E

 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

RUBIUS THERAPEUTICS, INC.

DATE:           , 2018

LENDER(S):

SOLAR CAPITAL LTD., as Collateral Agent and Lender

 

 

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

 

2.             Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws.  Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.             The following resolutions were duly and validly adopted by
Borrower’s board of directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action). 
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, and the
Lenders may rely on them until each Lender receives written notice of revocation
from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to
Add or Remove
Signatories

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from the Lenders.

 

Execute Loan Documents.  Execute any loan documents any Lender requires.

 

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Pay Fees.  Pay fees under the Loan Agreement or any other Loan Document.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

5.             The persons listed above are Borrower’s officers or employees
with their titles and signatures shown next to their names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the                                               of Borrower, hereby certify
as to paragraphs 1 through 5 above, as

[print title]

 

of the date set forth above.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

ACH LETTER

 

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, NY 10022

Attention: Neil Bonanno

Fax: (212) 993-1698

Email: bonanno@solarcapltd.com

 

Re:  Loan and Security Agreement dated as of December 21, 2018 (the “Agreement”)
by and among RUBIUS THERAPEUTICS, INC. (“Borrower”), Solar Capital Ltd.
(“Solar”), as collateral agent (in such capacity, “Collateral Agent”) and the
Lenders listed on Schedule 1.1 thereof or otherwise a party thereto from time to
time.  Capitalized terms used but not otherwise defined herein shall have the
meanings given them under the Agreement.

 

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Collateral Agent to, at its discretion and with prior notice of
at least one (1) Business Day, initiate debit entries to the Borrower’s account
indicated below (i) on each payment date of all Obligations then due and owing,
(ii) at any time any payment due and owing with respect to Lender Expenses, and
(iii) upon an Event of Default, any other Obligations outstanding, in each case
pursuant to Section 2.3(e) of the Agreement.  The Borrower authorizes the
depository institution named below to debit to such account.

 

DEPOSITORY NAME

 

BRANCH

 

 

 

CITY

 

STATE AND ZIP CODE

 

 

 

TRANSIT/ABA NUMBER

 

ACCOUNT NUMBER

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------



 

RUBIUS THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Date:

 

 

 

[Signature Page to ACH Letter]

 

--------------------------------------------------------------------------------



 

Exhibit G

 

Form of Secured Promissory Note

 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$                                        

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, RUBIUS THERAPEUTICS, INC., a Delaware
corporation with offices located at 325 Vassar Street, Suite 1A, Cambridge, MA
02139 (“Borrower”) HEREBY PROMISES TO PAY to [           ] (or its registered
assigns) (“Lender”) the principal amount of [           ] DOLLARS
($              ) or such lesser amount as shall equal the outstanding principal
balance of the Term [A][B][C] Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Term [A][B][C] Loan, at the rates
and in accordance with the terms of the Loan and Security Agreement dated
December 21, 2018 by and among Borrower, Lender, Solar Capital Ltd., as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”).  If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Maturity
Date as set forth in the Loan Agreement.  Any capitalized term not otherwise
defined herein shall have the meaning attributed to such term in the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all Lenders’ Expenses incurred by Lender in the enforcement
or attempt to enforce any of Borrower’s obligations hereunder not performed when
due subject to the terms of the Loan Agreement.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note (and the principal amount and stated
interest owing to each such owner) shall be registered on a record of ownership
maintained by Lender or its agent.  Notwithstanding anything else in this Note
to the contrary, the right to the principal of, and stated interest on, this
Note may be transferred only if the transfer is registered on such record of
ownership and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Note (as recorded on such record of ownership) as the owner in fact thereof for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

RUBIUS THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Interest Rate

 

Principal
Amount

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------